 In the Matter Of MALONEY TRUCKING AND STORAGE,INC.;DENNISSHEEN TRANSFER,INC.;DOUGLAS TRANSFER,INC.;LETELLIERTRANSFER,INC.;ESTATE OF FRANK NEWFIELD,INC.;REBECCAFARACHER,INC., DOING BUSINESS UNDER TRADE NAME OF FABACHERMOTOR EXPRESS CO.;SERVICE DRAYAGE CO., INC.; MRS. MAUDEJOYNER CONWAY, ADMINISTRATRIX OF THE ESTATE OF ALBERT L.CONWAY,DOING BUSINESS AS ACME TRANSFER;GEORGE J. HEFLER;CRESCENT FORWARDING&TRANSPORTATION COMPANY,LTD. ;HA-MANN'S TRANSFERCO., INC.;ERNST BROS. ; S. JACKSON & SON, INC. ;RIVERSIDE TRANSFER,INC. ;HARVEY H. HUTH,DOING BUSINESS ASST. CHARLES TRANSFER Co.; J. A. THOMAS,PROP.,THOMAS TRUCK-ING AND FREIGHT FORWARDING;A. L. TUCKER;R. BURKE, DOINGBUSINESS AS VAUGHAN TRANSFER CO.; YOUNG'S TRANSFER, INC.;FOLSE DRAYAGE, INC; ASSOCIATED MOTOR CARRIERS OF LOUISIANA,INC.; DUPUY STORAGE AND FORWARDING CORPORATION;Lou-is LINDDOING BUSINESS AS LIND TRANSFER; JOHNSEN'S GENERAL DRAYAGE &HAULINGandUNITED TRANSPORTWORKERS,LOCAL INDUSTRIALUNION 806, AFFILIATED WITH THE C. I. O.Cases Nos. R-1200 to R-1212, inclusive, R-1214 to R-1224, inclusive,C-1150 to C-1163, inclusive, and C-1165 to C-1172,inclusive.-Decided February 11, 1939Drayage and Warehousing Industry-Settlement:stipulation providing forcompliance with theAct-Order:entered on stipulation ; complaint against onerespondent dismissed as to eightpersons-Investigation of Representatives-Unit Appropriate for Collective Bargaining:stipulation asto-Election OrderedMr. Samuel Lang, Mr. C. Paul Barker,andMr. Arthur R. Dono-van,for the Board.Mr. J. L. TolerandDenegre, Leovy & Chaffee,of New Orleans,La., for the respondent Maloney and the respondent Dennis Sheen.Mr. Fontaine Martin, Jr.,andBaldwin, Haspel d Molony,byMr.L. A. Molony,andMr. Edward Haspel,of New Orleans, La., for therespondent Douglas Transfer.Mr. H. H. Harz,of New Orleans, La., for the respondent Hefler.Mr. Joseph M. JonesandMr. A. J. Waechter, Jr.,of New Orleans,La., for the respondent Letellier.Mr. Henry O'ConnorandMr. John O'Connor,of New Orleans, La.,for the respondents Newfield, Rebecca Fabacher, Inc., Service, Acme,Associated, Thomas, Tucker, and Dupuy.11 N. L.R. B., No. 24.173 174DECISIONSOF NATIONALLABOR RELATIONS BOARDMr. John May,of New Orleans, La., for the respondent Crescent.Mr. J. D. Hamann,ofNew Orleans, La., for the respondentHamann.Mr. Charles B. MurphyandMr. Robert F. Morrow,of New Or-leans, La., for the respondent Ernst.Mr. Louis Lind,of New Orleans, La., for the Company Lind.Mr.Wm. H. TalbotandMr. Michael Provosty,of New Orleans,La., for the respondent Jackson.Mr. S. H. Johnsen,of New Orleans, La., for the Company Johnsen.Mr. David GertlerandMr. Ellis C. Irwin,of New Orleans, La., forthe respondent Riverside.Mr. Claude L. Johnson,of New Orleans, La., for the respondent St.Charles.Mr. R. Burke,of New Orleans, La., for the respondent Vaughan.Mr. Charles Young,of New Orleans, La., for the respondent Young.Mr. H. Charles Korn,of New Orleans, La., for the respondent Folse.Mr. Yelrverton Cowherdof Birmingham, Ala.,Mr. J. R. RobertsonandMr. Bjarne Halling,of New Orleans, La., for the United.Mr. Bentley G. Byrns,of New Orleans, La., for the Brotherhood.Mr. Langdon WestandMr. Richard A. Williams,of counsel to theBoard.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the United Trans-portWorkers, Local Industrial Union 806, affiliated with the Con-gress of Industrial Organizations," herein called the United, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Fifteenth Region (New Orleans, Louis-iana), herein called the Regional Director, issued separate complaintsdated July 18, 1938, against Maloney Trucking and Storage, Inc.,herein called the respondent Maloney; Dennis Sheen Transfer, Inc.,herein called the respondent Dennis Sheen; Douglas Transfer, Inc.,herein called the respondent Douglas Transfer; Letellier Transfer,Inc., herein called the respondent Letellier; Estate of Frank New-field, Inc., herein called the respondent Newfield; Rebecca Fabacher,Inc., doing business under the trade name of Fabacher Motor Ex-'In some instances the pleadings designatedthe Unitedas United Transport WorkersofAmerica, Local 806, affiliated with the C.I0, and in some instancesasUnitedTransportWorkers,IndustrialLocalUnion806,affiliatedwith the Committee forIndustrial Organization. MALONEY TRUCKING & STORAGE, INC., ET AL.175press Co., herein called the respondent Rebecca Fabacher, Inc. ;Service Drayage Co., Inc., herein called the respondent Service; Mrs.Maude Joyner Conway, Administratrix of the Estate of Albert L.Conway, doing business as Acme Transfer, herein called the re-spondent Acme; George J. Hefter, herein called the respondentHefter; Crescent Forwarding & Transportation Company, Ltd.,herein called the respondent Crescent; and Associated Motor Carriersof Louisiana, Inc., herein called the respondent Associated, respec-tively, all of New Orleans, Louisiana, alleging that the respondentsindividually had engaged in and were engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(5) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.A copy of the respective com-plaints, accompanied by notice of hearing, was duly served upon eachof the above-named respondents, upon the United, and upon the In-ternational Brotherhood of Teamsters, Chauffeurs, Stablemen andHelpers of America, Local No. 270, affiliated with the American Fed-eration of Labor, herein called the Brotherhood.On June 25, 1938, the United filed with the Regional Directorseparate petitions alleging that questions affecting commerce hadarisen concerning the representation of employees of the respondentMaloney; the respondent Dennis Sheen; the respondent DouglasTransfer; the respondent Letellier; the respondent Newfield; therespondent Rebecca Fabacher, Inc.; the respondent Service; the re-spondent Acme; 2 the respondent Hefter; the respondent Crescent;Hamann's Transfer Co., Inc., herein called the respondent Hamann;Ernst Bros., herein called the respondent Ernst ; S. Jackson & Son,Inc., herein called the respondent Jackson; Louis Lind, doing busi-ness as Lind Transfer, herein called the Company Lind; and John-sen's General Drayage & Hauling, herein called the Company John-son, all of New Orleans, Louisiana, and requesting investigation andcertification of representatives pursuant to Section 9 (c) of the Act.On July 12, 1938, the United filed with the Regional Directorseparate petitions alleging that questions affecting commerce hadarisen concerning the representation of employees of RiversideTransfer, Inc., herein called the respondent Riverside; Harvey H.Huth, doing business as St. Charles Transfer Co., herein called therespondent St. Charles; J. A. Thomas, Prop., Thomas Truckingand Freight Forwarding, herein called the respondent Thomas;A. L. Tucker, herein called the respondent Tucker; R. Burke, doingbusiness as Vaughan Transfer Co., herein called the respondentVaughan; Young's Transfer, Inc., herein called the respondentOn July 16,1938, the United filed an amendedpetition involving the respondentAcme. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDYoung; Folse Drayage, Inc., herein called the respondent Folse;and the respondent Associated, respectively, all of New Orleans,Louisiana, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the Act.On July 14, 1938, the United filed with the Regional Directora petition alleging that a question affecting commerce had arisenconcerning the representation of the employees of Dupuy Storageand Forwarding Corporation, herein called the respondent Dupuy,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act.Acting pursuant to Section 9 (c) of the Act and Article III,Sections 3 and 10 (c) (2), and Article II, Section 37 (b), of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,the Board, by its order dated July 8, 1938, by its amended orderdated July 13, 1938, and by its second amended order dated July 15,1938, consolidated the above-mentioned complaint and representationcases8and directed the Regional Director to conduct an investiga-tion concerning the question of representation and to provide for anappropriate hearing upon due notice.Thereafter, notice of the hearing in the consolidatedcases wasduly served upon the respondents,4 the United, and the Brotherhood.Pursuant to notice a hearing was held on July 29 and 30 and August1, 2, 3, 4, 5, and 6, 1938, at New Orleans, Louisiana, before Albert L.Lohm, the Trial Examiner duly designated by the Board.TheBoard, the respondents, the United, and the Brotherhood were rep-resented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.During the course of the hearing on July 30, 1938, the Trial Exam-inergranted, without objection, the Brotherhood's petition to inter-vene in the aforesaid consolidated complaint and representation cases.During the course of the hearing on August 6, 1938, the respond-ents,5 the United, the Brotherhood, and counsel for the Board enteredinto a stipulation in settlement of the case.This stipulation wasreceived in evidence without objection.Thereafter the Trial Exam-8 The cases involving the companies and individuals listed below are not listed becausethey were severed at a later stage from those cases involved in this proceeding:BarranTransfer Line ; Herrin Transportation Company ; Houma Motor Freight Line ; Douglaswarehouses;Dietrich & Wiltz,Inc. ; Boulet Transportation Co., Inc. ; Fabacher DrayageCompany ; Kramer'sTransfer,Inc. ;Douglas Public Service Corporation;Herrin MotorLines, Inc. ;T. S. C. Motor Freight Lines of Houston,Inc. ; and Silver Fleet, Inc.'Counsel for the respondent Thomas acknowledged service at the hearing.5 Barras Transfer Line ; Herrin Transportation Company ; Houma Motor Freight Line ;Kramer's Transfer,Inc. ;Herrin Motor Lines, Inc. ; T. S. C. Motor Freight Lines ofHouston, Inc. ; and Silver Fleet, Inc., did not participate in the stipulation in settlementof the case.The cases involving them were severed from those with which this decisionis concerned by order of the Board dated August 8, 1938. MALONEY TRUCKING & STORAGE, INC., ET AL.177iner granted a motion made by counsel for the Board to dismiss thecomplaints filed against the respondents, subject to the settlementstipulation.The Trial Examiner also granted without objection theUnited's petition to withdraw the charges and amended chargesfiled by it against the respondents.Thereupon the hearing wasadjourned until further notice.Subsequently, the Brotherhood, by letter dated September 8, 1938,addressed to the Regional Director, withdrew from the aforesaidsettlement stipulation.Whereupon the United filed a motion forpermission to withdraw the motion previously made by it to with-draw the charges in the aforesaid matter.Thereafter the RegionalDirector issued and served upon the parties a report on the statusof the aforesaid cases in which he advised the Board of the Brother-hood's withdrawal from the settlement stipulation and recommendedthat the status of the consolidated proceeding and the cases there-under should be restored to the status they had prior to the entryof the settlement stipulation and prior to the withdrawal of thedismissal motions referred to above.On December 13, 1938, the Board issued its order vacating itsapproval of the above-mentioned settlement stipulation ; grantingthe United leave to withdraw its motion to withdraw the chargesfiled by it in the above-mentioned cases; vacating the ruling of theTrial Examiner dismissing the said complaints; incorporating in therecord the Regional Director's report concerning the status of theafore-mentioned cases; and restoring the afore-mentioned cases tothe status they had prior to the settlement stipulation.Upon amended charges duly filed by the United, the Board, by theRegional Director, issued its separate amended complaints dated De-cember 27, 1938, and its separate amendments to the amended com-plaints dated January 6, 1939, against the respondent Maloney, therespondent Douglas Transfer, the respondent Letellier, the respond-ent Newfield, the respondent Rebecca Fabacher, Inc., the respondentAcme, the respondent Hefter, and the respondent Associated ,6 alleg-ing that the respondents individually had engaged in and were en-gaging in unfair labor practices afFecting commerce within the mean-ing of Section 8 (1), (3), and (5) and Section 2 (6) and (7) of theAct.Upon amended charges duly filed by the United, the Board, by theRegional Director, issued its separate amended complaints dated De-cember 28, 1938, and its separate amendments to the amended com-plaints dated January 6, 1939, against the respondent Dennis Sheen,the respondent Service, and the respondent Crescent, alleging thatthe respondents individually had engaged in and were engaging ine The complaintagainst the respondentAssociated did not allege a violationof Section8 (3) ofthe Act. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices affecting commerce within the meaning ofSection 8 (1), (3), and (5) and Section 2 (6) and (7) of the Act.A copy of the respective amended complaints and a copy of therespective amendments to the amended complaints, accompanied bynotices of hearing thereon, were duly served upon each of the re-spondents named in the preceding two paragraphs, upon the United,,and upon the Brotherhood.Upon charges and amended charges duly filed by the United, theBoard, by the Regional Director, issued its separate complaints datedDecember 27, 1938, and its separate amendments to the complaintsdated January 6, 1939, against the respondent Hamann, the respond-ent Ernst, the respondent Jackson, the respondent Riverside,7 therespondent St. Charles, the respondent Young, and the respondentFolse, alleging that the respondents individually had engaged in andwere engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and Section 2 (6) and (7) of the Act.Upon charges and amended charges duly filed by the United, theBoard, by the Regional Director, issued its separate complaints datedDecember 28, 1938, and its separate amendments to the complaintsdated January 6, 1939, against the respondent Thomas, the respond-ent Tucker, the respondent Vaughan, and the respondent Dupuy,alleging that the respondents individually had engaged in and wereengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and Section 2 (6) and (7) of the Act.A copy of the respective complaints and a copy of the respectiveamendments to the complaints, accompanied by notices of hearingthereon, were duly served upon each of the respondents named in thepreceding two paragraphs, the United, and the Brotherhood.Pursuant to notice, a hearing was held on January 12, 13, 16, 17, 18,and 19, 1939, at New Orleans, Louisiana, before Henry J. Kent, theTrialExaminer duly designated by the Board.The Board, theUnited, the Brotherhood, were represented by counsel and the re-spondents and the companies were represented either by counsel orby other agents.The respondents, the Companies, the United, the Brotherhood, andthe Board all participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues was afforded all parties.During thecourse of the hearing the Trial Examiner granted without objectionthe Brotherhood's motion to extend its intervention to include thecomplaint cases which had been incorporated in the consolidated casesat this part of the hearing.Thereafter stipulations concerning thenature and scope of the business of certain respondents and Com-4 Due to a typographical error the amendment to the complaint against the respondentRiverside was dated January 6, 1938. MALONEY TRUCKING & STORAGE,, INC., ET AL. -179panies were entered into by counsel for the Board and such respond-ent and Company, and were received in evidence without objection.Subsequently, the Trial Examiner received in evidence without ob-jectiona settlement stipulation entered into by the respondents, theCompanies, the United, the Brotherhood, and counsel,for the Board.Thereafter the Trial Examiner granted without objection the motionmade by counsel for the Board to dismiss the complaints against therespondentsin so far asthey alleged violations of Section 8 (5) ofthe Act.The Trial Examiner also granted the motion made by coun-sel for the Board without objection to strike the names of certain em-ployees from the complaints against certain of the respondents andto add thenamesof certain employees to the complaints against cer-tain of the respondents.Thereupon the hearingwas closed.On January 26, 1939, the respondents, the Companies, the United,the Brotherhood, and counsel for the Board entered into an amendedstipulation in settlementof the case.On January 28, 1939, the re-spondent Crescent, the United, the Brotherhood, and counsel for theBoardentered intoan amendmentto the aforesaid amended stipu-lation,which madecertain correctionsin the amended stipulation inso faras it related to the respondent Crescent.The amended stipu-lationand the amendment to the amended stipulationare set outbelow :AMENDED STIPULATIONMaloney Trucking and Storage, Inc., herein called the Re-spondent Maloney; Dennis Sheen Transfer, Inc., herein calledthe Respondent Dennis Sheen; Douglas Transfer, Inc., hereincalled the Respondent Douglas Transfer; Letellier Transfer,Inc., herein called the Respondent Letellier; Estate of FrankNewfield, Inc., herein called the Respondent Newfield; RebeccaFabacher, Inc., DoingBusinessUnder Trade Name of FabacherMotor Express Co., herein called the Respondent RebeccaFabacher, Inc.; Service Drayage Co., Inc., herein called theRespondent Service; Mrs. Maude Joyner Conway, Administra-trix of the Estate of Albert L. Conway, Doing Business as AcmeTransfer, herein called the Respondent Acme; George J. Hefler,herein called the Respondent Hefler; Associated Motor Car-riersof Louisiana, Inc., herein called the Respondent Associa-tion;Crescent Forwarding & Transportation Company, Ltd.,herein called the Respondent Crescent; Hamann's Transfer Co.,Inc., herein called the Respondent Hamann's; Ernst Bros., here-in called the Respondent Ernst; S. Jackson & Son, Inc., hereincalled the Respondent Jackson; Riverside Transfer, Inc., hereincalled the Respondent Riverside; Harvey H. Huth, Doing Busi-ness as St.Charles Transfer Co., herein called the Respondent 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Charles; J. A. Thomas, Prop., Thomas Trucking and FreightForwarding,herein called the Respondent Thomas;A. L. Tucker,herein called the Respondent Tucker;R. Burke,Doing Businessas Vaughan Transfer Co., herein called the Respondent Vaughan;Young'sTransfer,Inc., herein called the Respondent Young's;Folse Drayage, Inc., herein called the Respondent Folse; DupuyStorage and Forwarding Corporation,herein called the Re-spondent Dupuy;Louis Lind,Doing Business as Lind Transfer,herein called Lind;Johnsen'sGeneralDrayage&Hauling,herein called Johnsen's; United TransportWorkers, Local In-dustrialUnion 806,affiliatedwith the Congress of IndustrialOrganizations,herein called theUnited; the InternationalBrotherhood of Teamsters,Chauffeurs,Stablemen and Helpersof America, Local #270, affiliated with the American Federationof Labor, herein called the Brotherhood; and Arthur R. Dono-van, Attorney, National Labor Relations Board, herein calledthe Board, hereby stipulate and agree that :1.Each and allof theRespondents and employers and otherpartieshereinwithdraws its answer and any amendmentsthereto,allmotions and other papers filed by it in this consoli-dated proceeding.2.Each of the Respondents Maloney, Dennis Sheen,DouglasTransfer,Letellier,Newfield,Rebecca Fabacher,Inc.,Service,Acme,Crescent,Hamann's, Ernst, Riverside,Tucker, Vaughan,Young's, Dupuy, specifically admits the allegations in paragraphs1 to 9, inclusive, of the Board's herein Complaint (or AmendedComplaint, in those cases where Amended Complaints are iii evi-dence in place of Complaints),as amended.In admitting theseallegations of the said Complaint (or Amended Complaint, inthose cases where Amended Complaints are in evidence in placeof Complaints), as amended, each of the Respondents named inthis paragraph intends, and it is so stipulated specifically, onlyto admit thereby that it is engaged in interstate commerce withinthe meaning of the National Labor Relations Act, herein calledthe Act, as interpreted by the United States Supreme Court.3.Each of the Respondents Hefter, Jackson, St. Charles,Thomas and Folse, specifically admits the allegations in para-graphs 1 to 8, inclusive, of the Board's herein Complaint (orAmended Complaint, in those cases where Amended Complaintsare in evidence in place of Complaints),as amended. In ad-mitting these allegations of the said Complaint (or AmendedComplaint,in those cases where Amended Complaints are in evi-dence in place of Complaints),as amended,each of the Respond-ents named in this paragraph intends, and it is so stipulated spe-cifically,only to admit thereby that it is engaged in interstate MALONEY TRUCKING & STORAGE, INC., ET AL.181commerce within the meaning of the Act, as interpreted by theUnited States Supreme Court.allega-tions in paragraphs 1 to 12, inclusive, of the Board's hereinAmended Complaint, as amended. In admitting these allega-tions of the said Amended Complaint, as amended, the Respond-ent Association intends, and it is so stipulated specifically, onlyto admit thereby that it is engaged in interstate commerce withinthemeaning of the Act, as interpreted by the United StatesSupreme Court.5.Each of the Respondents Vaughan and Young's specificallyadmits. the. -allegations in paragraph 18 of the Board's hereinComplaint, as amended.6.Each of the Respondents Jackson, St. Charles, Thomas andFolse, specifically admits the allegations in paragraph 20 of theBoard's herein Complaint, as amended.7.Each of the Respondents Hamann's, Ernst, Riverside,Tucker and Dupuy specifically admits the allegations in para-graph 21 of the Board's herein Complaint, as amended.8.Each of the Respondents Maloney, Hefter, Association spe-cifically admits the allegations in paragraph 30 of the Board'sherein Amended Complaint, as amended.9.Each of the Respondents Dennis Sheen, Douglas Transfer,Letellier,Newfield, Rebecca Fabacher, Inc., Service, Acme andCrescent specifically admits the allegations in paragraph 31 ofthe Board's herein Amended Complaint, as amended.10. In admitting the allegations referred to in paragraphs5 to 9, inclusive, above, the Respondents named, and each ofthem, intends, and it is so stipulated specifically, only to admitthereby that they are engaged in interstate commerce within themeaning of the Act.11.Each of the Respondents Maloney, Dennis Sheen, DouglasTransfer, Letellier,Newfield, Rebecca Fabacher, Inc., Service,Acme, Hefter, Association, Crescent, Hamann's, Ernst, Jackson,Riverside,St.Charles,Thomas, Tucker, Vaughan, Young's,Folse and Dupuy, denies the remaining allegations of the Com-plaint (or Amended Complaint, in those cases where AmendedComplaints are in evidence in place of Complaints), as amended,except in so far as such allegations are consistent with the factshereinafter stipulated, and except in so far as admissions of suchallegations are necessary to uphold the Orders herein providedfor.12.The Brotherhood and the United, are, each and both ofthem, labor organizations within the meaning .of Section 2, sub-division (5) of the Act.164275-39-vol. xi-13 182DECISIONS OF NATIONAL LABOR RELATIONS BOARD13.A question of representation exists by virtue of the claims,of each the Brotherhood and the United, to represent a majorityof the employees in the appropriate unit.14.The Respondents listed below are and for several monthshave been members of the Respondent Association, and in con-nectionwith such membership have at varioustimes actedthrough the Respondent Association in the formation of or inconnection with the administration of its labor policies,includingthe consummation of agreements with laborOrganizations rela-tive to wages, hours and working conditions :Dennis SheenJacksonLetellierRebecca Fabacher, Inc.NewfieldRiversideServiceSt. CharlesAcmeThomas--HefterFolseCrescentDupuyErnst15.The below-named Respondents and companies have atvarious times in the past several months utilized theservicesof the Respondent Association in connection with the formationand administration of the labor policies of each of the below-named Respondents and companies, including the handling ofgrievances relative to wages, hours and working conditions :MaloneyVaughanDouglas TransferYoung'sHamann'sLindTuckerJohnsen's16.All employees of the below-named Respondentsand com-panies, expressly including all truck drivers, truck helpers andtruck loaders and unloaders paid on an hourly basis,exceptclerical, office and general supervisory employees,constitute aunit appropriate for the purpose of collective bargaining, andsuch a unit will insure to the said employees the full benefit oftheir right to self-organization and collectivebargaining andwill otherwise effectuate the policies of the Act:MaloneyAcmeDennis SheenHeflerDouglas TransferAssociationLetellierCrescentNewfieldHamann'sRebecca Fabacher, Inc.ErnstServiceJackson MALONEY TRUCKING & STORAGE, INC., ET AL.183RiversideYoung'sSt. CharlesFolseThomasDupuyTuckerLindVaughanJohnsen's17.Upon the basis of the record herein and upon this AmendedStipulation, the Board shall forthwith issue a Direction of Elec-tion.The election to be directed by the Board shall be conductednot earlier than thirty (30) days from the date of the Board'sissuance of the said Direction of Election and not later thanforty-five (45) days from the date of issuance of said Directionof Election, and shall be conducted in accordance with and pur-suant to the Act, the Board's Rules and Regulations, and Deci-sions of the Board in Representation cases, and shall be for thepurpose of determining whether the eligible employees desireto be represented for purposes of collective bargaining by theBrotherhood, the United or by neither.All employees in theappropriate unit set out in paragraph 16, above, who are em-ployees of the Respondents and companies participating in thisstipulation, including the employees ordered reinstated or placedupon preferential lists as a result of this stipulation, and exclud-ing any employees discharged to create vacancies for any em-ployees ordered reinstated by the Board pursuant to thisAmended Stipulation, shall be eligible to vote in the said election;provided that no employee shall be eligible to vote in the saidelection whose name did not appear on the pay roll of one ormore of the Respondents and companies who are parties hereto,during any week in the period from and including May 21, 1938to June 21, 1938.Employees who shall have been discharged forcause, and employees who shall have voluntarily resigned priorto the date of said election shall not be eligible to vote therein.18.The cases of Boulet Transportation Co., Inc., XV-C-346and XV-R-264, and of Dietrich & Wiltz, Inc., XV-C-342 andXV-R-252, shall be and they are hereby severed from the othercases in this consolidated proceeding.19. It is further stipulated that this Amended Stipulationshall be substituted for and take the place of Board's Exhibit 210,A to V, inclusive, in the record herein, and that such substitu-tion shall be made by the filing of this amended stipulation withthe Chief Trial Examiner of the Board in Washington, D. C.20.Wherever the facts, spelling of names, titles, or other ma-terial and documents in the record of this consolidated proceedingshall appear inconsistent with the names, titles or other materialset out and made part of this stipulation, the spelling of names, 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDtitles and other material in this stipulation shall be consideredcorrect.21.This Amended Stipulation shall in all respects be subjectto the approval of the Board and, if not approved by the Board,shall be of no effect and shall not be used as evidence against theparties hereto.22.Upon the basis of the record herein, and upon this AmendedStipulation, the Orders attached hereto and made parts hereof asAppendices A through V,8 may forthwith be entered by theBoard and by the United States Circuit Court of Appeals for theFifth Circuit without further notice to and without objection byany of the parties hereto, upon application therefor by the Board.AMENDMENT TO AMENDEDSTIPULATIONCrescent Forwarding & Transportation Company, Ltd., hereincalled the Respondent Crescent, United Transport Workers, LocalIndustrial Union 806, affiliated with the Congress of IndustrialOrganizations, herein called the United, the International Broth-erhood of Teamsters, Chauffeurs, Stablemen and Helpers, Local#270, affiliated with the American Federation of Labor, hereincalled the Brotherhood, and Arthur R. Donovan, Attorney, Na-tional Labor Relations Board, herein called the Board, herebystipulate and agree that the Amended Stipulation entered into inthe above consolidated matters on January 26, 1939 be and it ishereby amendedso asto provide1.That there be struck and dismissed from paragraph 26 ofthe Amended Complaint in Case No. XV-C-294 the followingnames :Dave HillJohn AllenNathan WoodsAlbert PetersonTerry GilbertBenjamin CosbyVan MartinWillie Harris.2.That there be added to paragraph 2 (a) of the Orderattached to and made a part of the Amended Stipulation ofJanuary 26, 1939, as Board's Exhibit 210-K, the following names :Herman JeffersonC. J. Watson3. It is further stipulated that this Amendment to AmendedStipulation shall be made a part of the record in the aboveconsolidated matters as Board's Exhibit No. 211 by filing thereofwith the Chief Trial Examiner of the Board in Washington, D. C.8Since Appendices A through V are identical with the Board's ordersinfra,they areomitted here. MALONEY TRUCKING & STORAGE, INC., ET AL.185On January 31, and February 2, 1939, respectively, the Board is-sued its order, and its amended orders approving the above-amendedstipulation and the amendment to the amended stipulation; makingthem part of the record in the case and transferring the proceedingto the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.BUSINESS OF THE RESPONDENTS" AND THECOMPANIESThe respondent, Maloney Trucking and Storage, Inc., a Louisianacorporation, with its principal office and place of business at NewOrleans, Louisiana, is engaged in the business of receiving, hauling,storing,warehousing, and delivering freight and merchandise be-tween various termini within and without the City of New Orleans.The aforesaid freight and merchandise is picked up by the respond-ent from and is delivered by it to various loading places used bybusiness concerns, including marine and inland transportation com-panies.More than 50 per cent of the freight and merchandise sohandled originated and is originating outside the State of Louisiana,and has been and is being transported from and through States ofthe United States other than Louisiana and foreign countries, andwas and is destined for, and was and is transported to States of theUnited States other than Louisiana and to foreign countries.Therespondent supplies to orcausesits drivers to obtain licenses andidentification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in the Cityof New Orleans, which freight and merchandise originatesin, and istransported from foreign countries.The respondentreceives a sub-stantial amount of the material, equipment, and supplies used in itsoperations from points outside the State of Louisiana.The respond-ent operates about 65 trucks and employs 100 drivers and helpers,some of whom are classified as loaders and unloaders.The respondent, Dennis Sheen Transfer, Inc., a Louisiana corpo-ration, with its principal office and place of business at New Orleans,This order as amendedalsosevered from the cases involved in this decision thefollowing cases : Cases Nos. XV-C-842 and XV-R-252, involving Dietrich & Wiltz, Inc.,Cases Nos. RV-C-346 and XV-R-264, Involving Boulet Transportation Co., Inc., CasesNos. R-1213 and C-1164, involving Rebecca Fabacher, Inc., Doing Business Under TradeName of Fabacher Drayage Company, Case No. R-1227, Involving Douglas Guardian Ware-house Corp., and Case No. R-1228, Involving Douglas Public Service Corporation.Theorder, as amended, also dismissed the complaint and the petition involving RebeccaFabacher, Inc., Doing Business Under Trade Name of Fabacher Drayage Company, andthe petitions involving Douglas Guardian Warehouse Corp. and Douglas Public ServiceCorporation.ioThroughout this section, those paragraphs appearing after each named respondent orCompany refer solely to that respondent or Company. 186DECISIONSOF NATIONAL LABORRELATIONS BOARDLouisiana, is engaged in the business of receiving, hauling, storing,warehousing, and delivering freight and merchandise between vari-ous termini within and without the City of New Orleans. The afore-said freight and merchandise is picked up by the respondent fromand is delivered by it to various loading places used by business con-cerns, including marine and inland transportation companies.Morethan 50 per cent of the freight and merchandise so handled origi-nated and is originating outside the State of Louisiana, and has beenand is being transported from and through States of the UnitedStates other than Louisiana and foreign countries, and was and isdestined for and was and is transported to States of the UnitedStates other than Louisiana and to foreign countries.The respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in the Cityof New Orleans, which freight and merchandise originates in andis transported from foreign countries.The respondent receives asubstantial amount of the material, equipment, and supplies used inits operations from points outside the State of Louisiana.The re-spondent operates about 45 trucks and employs 70 drivers and help-ers, some of whom are classified as loaders and unloaders.The respondent, Douglas Transfer, Inc., a Louisiana corporation,with its principal office and place of business at New Orleans,Louisiana, is engaged in the business of receiving, hauling, storing,warehousing, and delivering freight and merchandise between vari-ous termini within and without the City of New Orleans. Theaforesaid freight and merchandise is picked up by the respondentfrom and is delivered by it to various loading places used by busi-ness concerns, including marine and inland transportation companies.More than 50 per cent of the freight and merchandise so handledoriginated and is originating outside the State of Louisiana, and hasbeen and is being transported from and through States of theUnited States other than Louisiana and foreign countries, and wasand is destined for, and was and is transported to, States of theUnited States other than Louisiana and foreign countries.The respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in theCity of New Orleans, which freight and merchandise originates inand is transported from foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in its operations from points outsidethe State of Louisiana.The respondent operates about 60 trucksand 95 drivers and helpers, some of whom are classified as loaders andunloaders. MALONEY TRUCKING & STORAGE, INC., ET AL.187The respondent, Letellier Transfer, Inc., a Louisiana corporation,with its principal office and place of business at New Orleans,Louisiana, is engaged in the business of receiving, hauling, storing,and delivering freight and merchandise between various terminiwithin and without the City of New Orleans. The aforesaid freightand merchandise is picked up by the respondent from and is de-livered by it to various loading places used by business concerns,including marine and inland transportation companies.More than.50 per cent of the freight and merchandise so handled originatedand is originating outside the State of Louisiana, and has been andis being transported from and through States of the United Statesother than Louisiana and foreign countries, and was and is destinedfor, and was and is transported to, States of the United States otherthan Louisiana and foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in its operations from points outsidethe State of Louisiana.The respondent operates about 24 trucksand 38 drivers and helpers, some of whom are classified as loadersand unloaders.The respondent, Estate of Frank Newfield, Inc., a Louisiana cor-poration,with its principal office and place of business at NewOrleans, Louisiana, is engaged in the business of receiving, hauling,storing, and delivering freight and merchandise between variousterminiwithin and without the City of New Orleans. The afore-said freight and merchandise is picked up by the respondent fromand is delivered by it to various loading places used by business con-cerns, including marine and inland transportation companies.Morethan 50 per cent of the freight and merchandise so handled origi-nated and is originating outside the State of Louisiana, and has beenand. is being transported to States of the United States other thanLouisiana and foreign countries.The respondent suppliesto or causesits drivers to obtainlicensesand identification cards usedin picking up and carrying awayfreight and merchandise from the United States Customs House, inthe City of New Orleans, which freight and merchandise originatesin and istransported from foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in its operations from points outsidethe State of Louisiana.The respondent operates about 17 motortrucks and 20 drivers and helpers,some ofwhom are also classifiedas loadersand unloaders.The respondent, Rebecca Fabacher, Inc., doing business under tradename of Fabacher Motor Express Co., a Louisiana corporation, withits principal office and place of business at New Orleans, Louisiana,is engagedin the business of receiving, hauling, storing, warehousing, 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDand delivering freight and merchandise between various terminiwithin and without the City of New Orleans.The aforesaid freightand merchandise is picked up by the respondent from and is deliveredby it to various loading places used by business concerns, includingmarine and inland transportation companies.More than 50 per centof the freight and merchandise so handled originated and is originat-ing outside the State of Louisiana, and has been and is being trans-ported from and through States of the United States other thanLouisiana and foreign countries, and was and is destined for, andwas and is transported to, States of the United States other thanLouisiana and to foreign countries.The respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in the Cityof New Orleans, which freight and merchandise originates in and istransported from foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in its operations from points outsidethe State of Louisiana.The respondent operates about 32 trucksand 64 drivers and helpers, some of whom are also classified asloaders and unloaders.The respondent, Service Drayage Co., Inc., a Louisiana corpora-tion, with its principal office and place of business at New Orleans,Louisiana, is engaged in the business of receiving, hauling, storing,and delivering freight and merchandise between various terminiwithin and without the City of New Orleans.The aforesaid freightand merchandise is picked up by the respondent from and is deliv-ered by it to various loading places used by business concerns, in-cluding marine and inland transportation companies.More than 50per cent of the freight and merchandise so handled originated andis originating outside the State of Louisiana, and has been arid isbeing transported from and through States of the United Statesother than Louisiana and foreign countries, and was and is des-tined for, and was and is transported to, States of the United Statesother than Louisiana and to foreign countries.The respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in the Cityof New Orleans, which freight and merchandise originates in and istransported from foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in its operations from points outsidethe State of Louisiana.The respondent operates about 36 trucksand 50 drivers and helpers, some of whom are classified as loaders andunloaders. MALONEY TRUCKING & STORAGE, INC., ET AL.189The respondent, Mrs. Maude Joyner Conway, Administratrix ofthe estate of Albert L. Conway, doing business as Acme Transfer,with its principal office and place of business at New Orleans, Loui-siana, is engaged in the business of receiving, hauling, storing, anddelivering freight and merchandise between various termini withinand without the City of New Orleans. The aforesaid freight andmerchandise is picked up by the respondent from and is deliveredby it to various loading places used by business concerns, includingmarine and inland transportation companies.More than 50 percent of the freight and merchandise so handled originated and isoriginating outside the State of Louisiana, and has been and is beingtransported from and through States of the United States other thanLouisiana and foreign countries, and was and is destined for, andwas and is transported to, States of the United States other thanLouisiana and to foreign countries.The respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in the Cityof New Orleans, which freight and merchandise originates in and istransported from foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in its operations from points outsidethe State of Louisiana.The respondent operates about 15 trucks and40 drivers and unloaders some of whom are classified as loaders andhelpers.The respondent, George J. Hefier, a Louisiana corporation, withits principal office and place of business at New Orleans, Louisiana,is engaged in the business of receiving, hauling, storing, warehousing,and delivering freight and merchandise between various terminiwithin and without the City of New Orleans.The aforesaid freightand merchandise is picked up by the respondent from and is deliveredby it to various loading places used by business concerns, includingmarine and inland transportation companies.More than 50 per centof the freight and merchandise so handled originated and is originat-ing outside the State of Louisiana, and has been and is being trans-ported from and through States of the United States other thanLouisiana and foreign countries, and was and is destined for, and wasand is transported to, States of the United States other than Loui-siana and to foreign countries.The respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in the Cityof New Orleans, which freight and merchandise originates in andis transported from foreign countries. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent receives a substantial amount of the material,equipment and supplies used in its operations from points outside theState of Louisiana.The respondent operates about 15 trucks and20 drivers and helpers, some of whom are classified as loaders andunloaders.The respondent, Associated Motor Carriers of Louisiana, Inc., aLouisiana corporation, with its principal office and place of businessat New Orleans, Louisiana, is engaged in the business of advising,assisting, acting as agent and attorney for and in general acting inthe interest of employers, individuals and companies who are engagedin the business of receiving, hauling, storing, warehousing, and de-livering freight and merchandise between various termini within andwithout the City of New Orleans. The aforesaid freight andmerchandise is picked up by the members of the respondent from andis delivered by them to various loading places used by business con-cerns, including marine and inland transportation companies.Among the members of the respondent Associated are the fol-lowing :Dennis Sheen Transfer, Inc.Letellier Transfer, Inc.Estate of Frank Newfield, Inc.Rebecca Fabacher, Inc., doing business under trade name ofFabacher Motor Express Co.Service Drayage Co., Inc.Mrs. Maude Joyner Conway, Administratrix of the estate ofAlbert L. Conway, doing business as Acme TransferGeorge J. HefterCrescent Forwarding & Transportation Company, Ltd.Ernst Bros.S. Jackson & Son, Inc.Riverside Transfer, Inc.Harvey H. Huth, doing business as St. Charles Transfer Co.J. A. Thomas, Prop., Thomas Trucking and Freight ForwardingFolse Drayage, Inc.Dupuy Storage and Forwarding CorporationOther of the respondents and Companies who have utilized theservices of the respondent Associated are :Maloney Trucking and Storage, Inc.Douglas Transfer, Inc.Hamann's Transfer Co., Inc.A. L. TuckerR. Burke, doing business as Vaughan Transfer Co.Young's Transfer, Inc.Louis Lind, doing business as Lind TransferJohnsen's General Drayage & Hauling MALONEY TRUCKING & STORAGE, INC., ET AL.191The respondent, Crescent Forwarding Transportation Co., Ltd., acorporation organized and existing under the laws of Louisiana, withits principal office and place of business at New Orleans, Louisiana, isengaged in the business of receiving, hauling, storing, and deliveringfreight and merchandise between various termini within and withoutthe City of New Orleans. The aforesaid freight and merchandiseis picked up by the respondent from and is delivered by it to variousloading places used by business concerns, including marine and inlandtransportation companies.More than 50 per cent of the freight andmerchandise so handled originated and is originating outside theState of Louisiana, and has been and is being transported from andthrough States of the United States other than Louisiana and foreigncountries, and was and is destined for, and was and is transported to,States of the United States other than Louisiana and to foreigncountries.The respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in the Cityof New Orleans, which freight and merchandise originates in andis transported from foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in its operations from points outsidethe State of Louisiana.The respondent operates about 80 motortrucks and employs 120 drivers and helpers, some of whom areclassified as loaders and unloaders.The respondent, Hamann's Transfer Co., Inc., a Louisiana corpo-ration, with its principal office and place of business at New Orleans,Louisiana, is engaged in the business of receiving, hauling, storing,warehousing, and delivering freight and merchandise between varioustermini within and without the City of New Orleans.The aforesaidfreight and merchandise is picked up by the respondent from and isdelivered by it to various loading places used by business concerns, in-cluding marine and inland transportation companies.More than 50per cent of the freight and merchandise so handled originated and isoriginating outside the State of Louisiana, and has been and is beingtransported from and through States of the United States other thanLouisiana and foreign countries, and was and is destined for and wasand is transported to States of the United States other than Louisianaand to foreign countries.The respondent, in the course and conduct of its business, as de-scribed above, operates under a license, No. 4892, from the U. S. Inter-state Commerce Commission; the Interstate Commerce Commissionwas informed by the respondent under oath that it was engaged ininterstate commerce. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in the Cityof New Orleans, which freight and merchandise originates in and istransported from foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in its operations from points outsidethe State of Louisiana.The respondent operates about 5 motortrucks and employs 15 drivers and helpers, some of whom areclassified as loaders and unloaders.The respondent,Ernst Bros.,a partnership,organized and existingunder the laws of the State of Louisiana, with its principal office andplace of business at New Orleans,Louisiana,is engaged in the busi-ness of receiving,loading, hauling,unloading,storing, warehousing,and delivering. freight and merchandise between various terminiwithin and without the City of New Orleans.The aforesaid freightand merchandise is picked up by the respondent from and is deliv-ered by it to various loading placesused bybusiness concerns, in-cluding marine and inland transportation companies.More than50 per cent of the freight and merchandise so handled originatedand is originating outside the State of Louisiana,and has been andis being transported from and through States of the United Statesother than Louisiana and foreign countries, and was and is destinedfor, and was and is transported to, States of the United States otherthan Louisiana and to foreign countries.The respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying awayfreight and merchandise from the United States Customs House, inthe City of New Orleans, which freight and merchandise originatesin and is transported from foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in its operations from points outsidethe State of Louisiana.The respondent operates about 6 motortrucks and employs 15 drivers and helpers,some of whom are classi-fied as loaders and unloaders.The respondent, S. Jackson & Son, Inc., a Louisiana corporation,with its principal office and place of business at New Orleans, Louisi-ana, is engaged in the business of receiving,hauling, storing, ware-housing, and delivering freight and merchandise between varioustermini within and without the City of New Orleans.The aforesaidfreight and merchandise is picked up by the respondent from andis delivered by it to various loading places used by business concerns,including marine and inland transportation companies.More than50 per cent of the freight and merchandise so handledby therespond-ent originated and is originating outside the State of Louisiana, and MALONEY TRUCKING & STORAGE, INC., ET AL.193has been and is being transported from and through States of theUnited States other than Louisiana and foreign countries, and wasand is destined for, and was and is transported to, States of theUnited States other than Louisiana and to foreign countries.The respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying awayfreight and merchandise from the United States Customs House, inthe City of New Orleans, which freight and merchandise originatesin and is transported from foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in its operations from points outsidethe State of Louisiana.The respondent operates about 5 motortrucks and employs 15 drivers and helpers, some of whom are classi-fied as loaders and unloaders.The respondent, Riverside Transfer, Inc., a Louisiana corporation,with its principal office and place of business at New Orleans, Louisi-ana, is engaged in the business of receiving, hauling, storing, ware-housing, and delivering freight and merchandise between varioustermini within and without the City of New Orleans.The aforesaidfreight and merchandise is picked up by the respondent from andis delivered by it to various loading places used by business concerns,including marine and inland transportation companies.More than50 per cent of the freight and merchandise so handled by the respond-ent originated and is originating outside the State of Louisiana,and has been and is being transported from and through States ofthe United States other than Louisiana and foreign countries, andwas and is destined for, and was and is transported to, States of theUnited States other than Louisiana and to foreign countries.The respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in the Cityof New Orleans, which freight and merchandise originates in andis transported from foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in its operations from points outsidethe State of Louisiana.The respondent operates approximately 5motor trucks and trailers and employs 10 drivers and helpers, someof whom are classified as loaders and unloaders.The respondent, Harvey H. Huth, doing business as St. CharlesTransfer Co., a Louisiana corporation, with its principal office andplace of business at New Orleans, Louisiana, is engaged in the busi-ness of receiving, hauling, storing, warehousing, and deliveringfreight and merchandise between various termini within and withoutthe City of New Orleans. The aforesaid freight and merchandiseis picked up by the respondent from and is delivered by it to various 194DECISIONSOF NATIONAL LABORRELATIONS BOARDloading places used by business concerns,including marine and in-land transportation companies.More than 50 per cent of the freightand merchandise so handled by the respondent originated and isoriginating outside the State of Louisiana,and has been and is beingtransported from and through States oftheUnitedStates otherthan Louisiana and foreign countries,and was and is destined for,and was and is transported to, States of the United States otherthan Louisiana and to foreign countries.The respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in the Cityof New Orleans,which freight and merchandise originates in andis transported from foreign countries.The respondent receives a substantial amount of the material,equipment,and supplies used in its operations from points outsidethe State of Louisiana.The respondent operates approximately 5trucks and employs 10 drivers and helpers,some of whom are classi-fied as loaders and unloaders.The respondent, J. A. Thomas, Prop., Thomas Trucking andFreight Forwarding, with his principal office and place of busi-ness at New Orleans,Louisiana,isengaged in the business ofreceiving,hauling, storing,warehousing, and delivering freightand merchandise between various termini within and without theCity of New Orleans. The aforesaid freight and merchandise ispicked up by the respondent from and is delivered by him to variousloading places used by business concerns,including marine and in-land transportation companies.More than 50 per cent of the freightand merchandiseso handled by the respondent originated and isoriginating outside the State of Louisiana, and has been and is beingtransported from and through States of the United States other thanLouisiana and foreign countries,and was and is destined for and wasand is transported to States of the United States other than Louisi-ana and to foreign countries.The respondent supplies to or causes his drivers to obtain licensesand identification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in the Cityof New Orleans, which freight and merchandise originates in andis transported from foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in his operations from points outsidethe State of Louisiana.The respondent operates approximately 5trucks and employs 10 drivers and helpers, some of whom are classi-fied as loaders and unloaders.The respondent, A. L. Tucker, an individual, with his principaloffice and place of business at New Orleans, Louisiana,is engaged in MALONEY TRUCKING & STORAGE, INC., ET AL.195the business of receiving, hauling, storing, warehousing, and deliv-ering freight and merchandise between various termini within andwithout the City of New Orleans. The aforesaid freight and mer-chandise is picked up by the respondent from and is delivered byhim to various loading places used by business concerns, includingmarine and inland transportation companies.More than 50 per centof the freight and merchandise so handled by the respondent origi-nated and is originating outside the State of Louisiana. and has beenand is being transported from and through States of the UnitedStates other than Louisiana and foreign countries, and was and isdestined for, and was and is transported to, States of the UnitedStates other than Louisiana and to foreign countries.The respondent, in the course and conduct of his business above de-scribed, operates under a license and/or certificate, No. 148-918.The respondent supplies to or causes his drivers to obtain licensesand identification cards used in picking up and carrying awayfreight and merchandise from the United States Customs House, inthe City of New Orleans, which freight and merchandise originatesin and is transported from foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in his operations from points outsidethe State of Louisiana.The respondent operates approximately 3trucks and 6 trailers, and employs 6 drivers and helpers, some ofwhom are classified as loaders and unloaders.The respondent, Folse Drayage, Inc., a Louisiana corporation, withits principal office and place of business at New Orleans, Louisiana,is engaged in the business of receiving, hauling, storing, warehousing,and delivering freight and merchandise between various terminiwithin and without the City of New Orleans.The aforesaid freightand merchandise is picked up by the respondent from and is deliv-ered by it to various loading places used by business concerns, includ-ing marine and inland transportation companies.More than 50 percent of the freight and merchandise so handled by the respondentoriginated and is originating outside the State of Louisiana, and hasbeen and is being transported from and through States of the UnitedStates other than Louisiana and foreign countries, and was and isdestined for, and was and is transported to, States of the UnitedStates other than Louisiana and to foreign countries.The respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying awayfreight and merchandise from the United States Customs House, inthe City of New Orleans, which freight and merchandise originatesin and is transported from foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in its operations from points outside 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe State of Louisiana.The respondent operates approximately 5trucks and employs 20 drivers and helpers, some of whom are classi-fied as loaders and unloaders.The respondent, Young's Transfer, Inc., a Louisiana corporation,with its principal office and place of business at New Orleans, Louisi-ana, is engaged in the business of receiving, hauling, storing, ware-housing, and delivering freight and merchandise between varioustermini within and without the City of New Orleans. The afore-said freight and merchandise is picked up by the respondent fromand is delivered by it to various loading places used by business con-cerns, including marine and inland transportation companies.Morethan 50 per cent of the freight and merchandise so handled by the re-spondent originated and is originating outside the State of Louisiana,and has been and is being transported from and through States ofthe United States other than Louisiana and foreign countries, andwas and is destined for, and was and is transported to, States of theUnited States other than Louisiana and to foreign countries.The respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in the Cityof New Orleans, which freight and merchandise originates in andis transported from foreign countries.The respondent receives a substantial amount of the material,equipment, and supplies used in its operations from points outsidethe State of Louisiana.The respondent operates approximately 3trucks and trailers and employs 10 drivers and helpers, some of whomare classified as loaders and unloaders.The respondent, Dupuy Storage and Forwarding Corporation, aLouisiana corporation, with its principal office and place of businessat New Orleans, Louisiana, is engaged in the business of receiving,hauling, storing, warehousing, and delivering freight and merchan-dise between various termini within and without the City of NewOrleans.The aforesaid freight and merchandise is picked up by re-spondent from and is delivered by it to various loading places used bybusiness concerns, including marine and inland transportation com-panies.More than 50 per cent of the freight and merchandise sohandled originated and is originating outside the State of Louisiana,and has been and is being transported from and through States of theUnited States other than Louisiana and foreign countries, and wasand is destined for, and was and is transported to, States of the UnitedStates other than Louisiana and foreign countries.The respondent supplies to or causes its drivers to obtain licensesand identification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in the City MALONEY TRUCKING & STORAGE, INC., ET AL.197of New Orleans, which freight and merchandise originates in and istransported from foreign countries.The respondent receives a substantial amount of the material, equip-ment, and supplies used in its operations from points outside the Stateof Louisiana.The respondent operates about 12 trucks and trailersand 10 drivers and helpers, some of whom are classified as loaders andunloaders.Johnsen's General Drayage & Hauling, a Louisiana corporation,with its principal office and place of business at New Orleans,Louisiana, is engaged in the business of operating a public motorvehicle trucking service carrying freight and cargo for hire. In thecourse and conduct of its business the Company picks up freight andcargo from any railroad station designated by customers; also theCompany unloads freight and cargo, which originated outside of theState of Louisiana, at all railroad and shipping terminal points in theCity of New Orleans.More than 50 per cent of the freight and cargotransported by the Company originates outside of the State ofLouisiana.Two of the Company's drivers have licenses supplied to them by theUnited States Customs House to entitle them to transport merchandisefrom the Customs House, such merchandise originating from pointsoutside of the United States.The Company operates 26 trucks andemploys 38 persons.Louis Lind, doing business as Lind Transfer, with his principaloffice and place of business at New Orleans, Louisiana, is engaged inthe business of operating a public motor vehicle trucking servicecarrying freight and cargo for hire.The aforesaid freight and cargois picked up by him from railroad stations or docks designated bycustomers.The cargo loaded by him at various docks in the City ofNew Orleans constitutes at least 50 per cent of his total business andall of this cargo originates from outside the State of Louisiana.Healso unloads from railroad terminals full freight cars of goods whichoriginate outside the State of Louisiana.He operates six trucks andtrailers and employs six truck drivers.The respondent, R. Burke, doing business as Vaughan TransferCo., with his principal office and place of business at New Orleans,Louisiana, is engaged in the business of receiving, hauling, storing,warehousing, and delivering freight and merchandise between varioustermini within and without the City of New Orleans.The aforesaidfreight and merchandise is picked up by the respondent from and isdelivered by him to various loading places used by business concerns,including marine and inland transportation companies.More than50 per cent of the freight and merchandise so handled by the re-spondent originates and is originating outside the State of Louisiana,164275-39-vol xi14 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDand has been and is being transported from and through States of theUnited States other than Louisiana and foreign countries,and wasand is destined for, and was and is transported to, States of the UnitedStates other than Louisiana and to foreign countries.The respondent supplies to orcauseshis drivers to obtainlicensesand identification cards used in picking up and carrying away freightand merchandise from the United States Customs House, in the Cityof New Orleans, which freight and merchandise originatesin and istransported from foreigncountries.The respondent receives a substantial amount of the material, equip-ment, and supplies used in his operations from points outside theState of Louisiana.The respondent operates approximately 3 motortrucks and trailers and employs 4 drivers and helpers, some of whomare 'classified as loaders and unloaders.We find that the respondents and the Companiesare engaged in com-merce within the meaning of Section 2 (6) and (7) of the Act.II.THE ORGANIZATIONS INVOLVEDUnited Transport Workers, Local Industrial Union 806, affiliatedwith- the Congress of Industrial Organizations, and InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, Local 270, affiliated with the American Federation of Labor,are both labor organizations admitting to membership the employeesof the respondents and the Companies involved in this proceeding.III.THE QUESTION CONCERNING REPRESENTATIONIn accordance with the terms of the stipulation, as amended, we findthat, by virtue of the claims of each, the Brotherhood and the United,to represent a majority of the employees in the appropriate unit, aquestion has arisen concerning representation of the employees of therespondents and the Companies.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentsand the Companies described in Section I above, has a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITWe find that all employees of the respondents and the Companies,expressly including all truck drivers, truck helpers, truck loaders andunloaders paid on an hourly basis, except clerical,office,and general MALONEY TRUCKING & STORAGE, INC., ET AL.199supervisory employees,constitute a unit appropriate for the purposesof collective bargaining,and that such unit will insure to the saidemployees the full benefit of their right to self-organization and col-lective bargaining and will otherwise effectuate the policies of theAct.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the respondents and the Companies can bestbe resolved by the holding of an election by secret ballot. In ac-cordance with the terms of the stipulation, as amended, we find thatthe employees eligible to vote in the election shall be those employeesof the respondents and the Companies within the appropriate unitwhose names appeared on the pay roll of one or more of the re-spondents and the companies during any week in the period from andincludingMay 21, 1938, to June 21, 1938, including the employeesordered reinstated or placed upon preferential lists as the result ofthe Board's Order,infra,and excluding any employees dischargedto create vacancies for any employees ordered reinstated in ac-cordance with the Board's Order,infra,and excluding those em-ployees who shall have been discharged for cause and those employeeswho shall have voluntarily resigned prior to the date of the saidelection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Transport Workers, Local Industrial Union 806, affili-ated with the Congress of Industrial Organizations, and Interna-tionalBrotherhood of Teamsters, Chauffeurs, Stablemen andHelpers of America, Local 270, affiliated with the American Federa-tion of Labor, are labor organizations within the meaning of Section2 (5) of the Act.2.A question affecting commerce has arisenconcerningthe repre-sentation of employees of Maloney Trucking and Storage, Inc., Den-nis Sheen Transfer, Inc., Douglas Transfer, Inc., Letellier Transfer,Inc., Estate of Frank Newfield, Inc., Rebecca Fabacher, Inc., DoingBusiness Under Trade Name of Fabacher Motor Express Co., ServiceDrayage Co., Inc., Mrs. Maude Joyner Conway, Administratrix ofthe Estate of Albert L. Conway, Doing Business as Acme Transfer,George J. Hefter, Crescent Forwarding & Transportation Company,Ltd.,Hamann's Transfer Co., Inc., Ernst Bros., S. Jackson & Son,Inc.,Riverside Transfer, Inc., Harvey H. Huth, Doing Business asSt. Charles Transfer Co., J. A. Thomas, Prop., Thomas Trucking andFreight Forwarding, A. L. Tucker, R. Burke,Doing Business as 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDVaughan Transfer Co., Young's Transfer, Inc., Folse Drayage, Inc.,AssociatedMotor Carriers of Louisiana, Inc., Dupuy Storage andForwarding Corporation, Louis Lind, Doing Business as Lind Trans-fer,Johnsen's General Drayage & Hauling, all of New Orleans,Louisiana, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.3.We find that all employees of the respondents and companies,expressly including all truck drivers, truck helpers, truck loaders andunloaders paid on an hourly basis, except clerical, office, and generalsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.ORDERUpon the basis of the above findings of fact, stipulation, asamended, and the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National Labor Re-lations Board hereby orders that :The respondent, Maloney, Trucking and Storage, Inc., its officers,agents, successors and assigns shall :1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouraging membership in the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization of itsemployees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to their hireand tenure of employment or any term or condition of their em-ployment;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliated with the American Federation of Labor, provided, however,that nothing in this Order shall preclude the respondent from here-after making an agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, or any other labor organization(not established, maintained, or assisted by any action defined in theNational Labor Relations Act as an unfair labor practice) requiring,as a condition of employment, membership therein, if such labororganization is the representative of the employees as provided inSection 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer- MALONEY TRUCKING & STORAGE, INC., ET AL.201ican Federation of Labor, as the exclusive representative of its em-ployees unless and until the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor is certified as such by the National LaborRelations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activity for the purposes of collective bargaining or other mu-tual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the National LaborRelations Act : -(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICEMaloney Trucking and Storage, Inc., will cease and desist from :I.Discouraging membership in the United Transport Work-ers Local Industrial Union 806, affiliated with the Con-gress of Industrial Organizations, or any other labororganization of its employees, or encouraging member-ship in the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any otherlabor organization of its employees, by discharging orrefusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire andtenure of employment or any term or condition of theiremployment;H. Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers,Local 270, affiliated with the American Federation ofLabor;III. Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclusiverepresentative of its employees unless and until theInternationalBrotherhood of Teamsters, Chauffeurs,Stablemen & Helpers, Local 270, affiliated with the 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Federation of Labor, is certified as such bythe National Labor Relations Board;IV. In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organiza-tions, to bargain. collectively through representatives oftheir own choosing, and to engage in concerted activityfor the purposes of collective bargaining or other mu-tual aid and protection, as guaranteed in Section 7 ofthe National Labor Relations Act.(b)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days from thedate of the entry of this Order by the National Labor Relations Boardthat it has complied therewith.The respondent, Dennis Sheen Transfer, Inc., its officers, agents,successors and assigns shall :1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouraging membership in the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment;(b) Giving effect to its contract with the International Brotherhoodof Teamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, provided, however, thatnothing in this Order shall preclude the respondent from hereaftermaking an agreement with the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization (notestablished, maintained or assisted by any action defined in the Na-tional Labor Relations Act as an unfair labor practice) requiring, asa condition of employment, membership therein, if such labor or-ganization is the representative of the employees as provided in Section9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor, as the exclusive representative of its em-ployees unless and until the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer- MALONEY TRUCKING & STORAGE, INC., ET AL.203ican Federation of Labor, is certified as such by the National LaborRelations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivity for the purposes of collective bargaining or other mutualaid and protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the National LaborRelations Act:(a)Offer to the employees listed below immediate and full re-instatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privilegesin the following manner : All employees hired after June 22nd, 1938,shall, if necessaryto provide employment for those to be offered re-instatement, be dismissed.If, even after this is done there is not,by reason of a reduction in the force of employees needed, sufficientemployment immediately available for the remaining employees, in-cluding those to be offered reinstatement, all available positions shallbe distributed among such remaining employees in accordance withthe respondent's usual method of reducing its force, without dis-crimination against any employee because of his union affiliation oractivities, following a system of seniority to such extent as has here-tofore been applied in the conduct of the respondent's business.Those employees remaining after such distribution, for whom noemployment is immediately available, shall be placed upon a prefer-ential list, prepared in accordance with the principle set forth inthe previous sentence, and shall, thereafter, in accordance with suchlist, be offered employment in their former or in substantially equiva-lent positions as such employment becomes available and beforeother parties are hired for such work :Samuel HamptonJoseph ThorntonJoseph JohnstonClifford Diggs(b) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICEDennis Sheen Transfer, Inc., will cease and desist from :1.Discouraging membership in the United Transport Work-ers,Local Industrial Union 806, affiliated with the Con-gress of Industrial Organizations, or any other labor or- 204DECISIONSOF NATIONAL LABOR RELATIONS BOARDganization of its employees, or encouraging membershipin the International Brotherhood of Teamsters, Chauf-feurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organi-zation of its employees, by discharging or refusing toreinstate any of its employees, or in any other mannerdiscriminating in regard to their hire and tenure of em-ployment or any term or condition of their employment;H. Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Lo-cal 270, affiliated with the American Federation of Labor;III. Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, as the exclusive repre-sentative of its employees unless and until the Interna-tional Brotherhood of Teamsters, Chauffeurs, Stablemen& Helpers, Local 270, affiliated with the American Feder-ation of Labor is certified as such by the National LaborRelations Board;IV. In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations tobargain collectively through representatives of their ownchoosing, and to engage in concerted activity for thepurposes of collective bargaining or other mutual aid andprotection, as guaranteed in Section 7 of the NationalLabor Relations Act.(c)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days fromthe date of the entry of this Order by the National Labor RelationsBoard that it has complied therewith.The respondent, Douglas Transfer, Inc., its officers, agents, suc-cessors and assigns shall:1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of Indus-trial Organizations, or any other labor organization of its employees,or encouraging membership in the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any other labor organi-zation of its employees, by discharging or refusing to reinstate anyof its employees, or in any other manner discriminating in regardto their hire and tenure of employment or any term or condition oftheir employment; MALONEY TRUCKING & STORAGE, INC., ET AL.205(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliatedwith the American Federation of Labor, provided, how-ever, that nothing in this Order shall preclude the respondent fromhereafter making an agreement with the International Brotherhoodof Teamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any other labor organi-zation (not established, maintained, or assisted by any action definedin the National Labor Relations Act as an unfair labor practice)requiring, as a condition of employment, membership therein, if suchlabor organization is the representative of the employees as providedin Section 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Ameri-can Federation of Labor, as the exclusive representative of its em-ployees unless and until the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Ameri-can Federation of Labor is certified as such by the National LaborRelations Board;(d) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICEDouglas Transfer, Inc., will cease and desist from :I.Discouraging membership in the United Transport Work-ers, Local Industrial Union 806, affiliated with the Con-gress of Industrial Organizations, or any other labororganization of its employees, or encouraging member-ship in the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any otherlabor organization of its employees, by discharging or 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire andtenure of employment or any term or condition of theiremployment;II.Giving effect to its contract with the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen &Helpers, Local 270, affiliated with the American Fed-eration of Labor;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclu-sive representative of its employees unless and untilthe International Brotherhood of Teamsters, Chauffeurs,Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, is certified as such bythe National Labor Relations Board;IV. In any other manner interfering with, restraining, or co-ercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representativesof their choosing, and to engage in concerted activityfor the purposes of collective bargaining or other mu-tual aid and protection, as guaranteed in Section 7 ofthe National Labor Relations Act.(b)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days from thedate of the entry of this Order by the National Labor Relations Boardthat it has complied therewith.The respondent, Letellier Transfer, Inc., its officers, agents, suc-cessors and assigns shall :1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, or en-couraging membership in the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270, af-filiated with the American Federation of Labor, provided, however, MALONEY TRUCKING & STORAGE, INC., ET AL.207that nothing in this Order shall preclude the respondent from here-after making an, agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, or any other labor organization(not established, maintained, or assisted by any action defined in theNational Labor Relations Act as an unfair labor practice) requiring,as a condition of employment, membership therein, if such labororganization is the representative of the employees as provided inSection 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Ameri-can Federation of Labor, as the exclusive representative of its em-ployees unless and until the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Ameri-can Federation of Labor is certified as such by the National LaborRelations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivity for the purposes of collective bargaining or other mutualaid and protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICELetellier Transfer, Inc., will cease and desist from :1.Discouraging membership in the United Transport Work-ers,Local IndustrialUnion 806, affiliated with theCongress of Industrial Organizations, or any other labororganization of its employees, or encouraging member-ship in the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any otherlabor organization of its employees, by discharging orrefusing to reinstate any of its employees, or in anyothermanner discriminating in regard to their hireand tenure of employment or any term or condition oftheir employment; 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.Giving effect to its contract with the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen &Helpers, Local 270, affiliated with the American Federa-tion of Labor;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclu-sive representative of its employees unless and untilthe International Brotherhood of Teamsters, Chauffeurs,Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, is certified as such bythe National Labor Relations Board;IV. In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightto self-organization, to form, join, or assist labor organ-izations, to bargain collectively through representativesof their own choosing, and to engage in concertedactivity for the purposes of collective bargaining orother mutual aid and protection, as guaranteed in Sec-tion 7 of the National Labor Relations Act.(b)Notify theRegionalDirector of the National Labor RelationsBoard for the Fifteenth Region in writing within five days from thedate of the entry of this Order by the National Labor Relations Boardthat it has complied therewith.The respondent, Estate of Frank Newfield, Inc., its officers, agents,successorsand assigns shall :1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,LocalIndustrial Union 806, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouragingmembership in the International Brotherhood of Team-sters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to their hireand tenureof employment or any term or condition of their em-ployment;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliated with the American Federation of Labor, provided, however,that nothing in this Order shall preclude the respondent from here-after making an agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, or any other labor organization MALONEY TRUCKING & STORAGE, INC., ET AL.209(not established, maintained, or assisted by any action defined in theNational Labor Relations Act as an unfair labor practice) requiring,as a condition of employment, membership therein, if such labororganization is the representative of the employees as provided inSection 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, as the exclusive representative of itsemployees unless and until the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor is certified as such by the NationalLabor Relations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICEEstate of Frank Newfield, Inc., will cease and desist from :1.Discouragingmembership in the United TransportWorkers, Local Industrial Union 806, affiliated with theCongress of Industrial Organizations, or any otherlabor organization of its employees, or encouragingmembership in the International Brotherhood of Team-sters,Chauffeurs, Stablemen & Helpers, Local 270,affiliated with the American Federation of Labor, orany other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees,or in any other manner discriminating in regard totheir hire and tenure of employment or any term orcondition of their employment;II.Giving effect to its contract with the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen &Helpers, -Local 270, affiliated with the American Fed-eration of Labor; 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclu-sive representative of its employees unless and until theInternationalBrotherhood of Teamsters, Chauffeurs,Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, is certified as such bythe National Labor Relations Board;IV. In any other manner interfering with, restraining, or co-ercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organi-zations, to bargain collectively through representativesof their own choosing, and to engage in concerted ac-tivity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7of the National Labor Relations Act.(b)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days fromthe date of the entry of this Order by the National Labor RelationsBoard that it has complied therewith.The respondent, Rebecca Fabacher, Inc., doing business under tradename of Fabacher Motor Express Co., its officers, agents, successorsand assigns shall:1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouraging membership in the International Brotherhood of Team-sters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment ;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliated with the American Federation of Labor, provided, however,that nothing in this Order shall preclude the respondent from here-aftermaking an agreementwith the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, or any other labor organization(not established,maintainedor assisted by any action defined in theNational LaborRelationsAct asan unfairlabor practice) requiring, MALONEY TRUCKING & STORAGE, INC., ETAL.211as a condition of employment, membership therein, if such labororganization is the representative of the employees as provided inSection 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, as the exclusive representative of itsemployees unless and until the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor is certified as such by the NationalLabor Relations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a)Offer to the employees listed below immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority and other rights and privileges in thefollowing manner : All employees hired after June 22nd, 1938, shall,if necessary to provide employment for those to be offered reinstate-ment, be dismissed. If, even after this is done there is not, by reasonof a reduction in the force of employees needed, sufficient employ-ment immediately available for the remaining employees, includingthose to be offered reinstatement, all available positions shall be dis-tributed among such remaining employees in accordance with the re-spondent's usual method of reducing its force, without discriminationagainst any employee because of his union affiliation or activities,following a system of seniority to such extent as has heretofore beenapplied in the conduct of the respondent's business.Those employeesremaining after such distribution, for whom no employment is imme-diately available, shall be placed upon, a preferential list, preparedin accordance with the principle set forth in the previous sentence,and shall, thereafter, in accordance with such list, be offered employ-ment in their former or in substantially equivalent positions as suchemployment becomes available and before other parties are hired forsuch work :Fred MarquarJ.D. WilliamsAlbert Augustine 212DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICERebecca Fabacher,Inc., doing business under the trade nameof Fabacher Motor Co., will cease and desist from :I.Discouraging membership in the United Transport Workers,Local Industrial Union 806,affiliatedwith the Congressof Industrial Organizations,or any other labor organi-zation of its employees,or encouraging membership inthe International Brotherhood of Teamsters,Chauffeurs,Stablemen & Helpers,Local 270,affiliatedwith theAmerican Federation of Labor, or any other labor organ-ization of its employees,by discharging or refusing toreinstate any of its employees,or in any other mannerdiscriminating in regard to their hire and tenure of em-ployment or any term or condition of their employment;II.Giving effect to its contract with the International Brother-hood of Teamsters,Chauffeurs, Stablemen&Helpers,Local 270, affiliated with the American Federation ofLabor ;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs,Stablemen&Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclu-sive representative of its employees unless and until theInternational Brotherhood of Teamsters,Chauffeurs, Sta-blemen & Helpers, Local 270, affiliated with the AmericanFederation of Labor, is certified as such by the NationalLabor Relations Board;IV. In any other manner interfering with, restraining, or co-ercing its employees in the exercise of their right to self-organization,to form, join, or assist labor organizationsto bargain collectively through representatives of theirown choosing,and to engage in concerted activity for thepurposes of collective bargaining or other mutual aidand protection,as guaranteed in Section 7 of the NationalLabor Relations Act.(c)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days fromthe date of the entry of this Order'by the National Labor RelationsBoard that it has complied therewith. MALONEY TRUCKING & STORAGE, INC., ET AL.213The respondent, Service Drayage Co., Inc., its officers, agents, suc-cessors and assigns shall:1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouraging membership in the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliated with the American Federation of Labor, provided, however,that nothing in this Order shall preclude the respondent from here-after making an agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, or any other labor organization(not established, maintained or assisted by any action defined inthe National Labor Relations Act as an unfair labor practice) requir-ing, as a condition of employment, membership therein, if such labororganization is the representative of the employees as provided inSection 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor, as the exclusive representative of itsemployees unless and until the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor is certified as such by the NationalLabor Relations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act:(a)Offer to the employees listed below immediate and full rein-statement to their former or substantially equivalent positions, without161275-39-vol xr-15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDprejudice to their seniority and other rights and privileges in thefollowing manner : All employees hired after June 22nd, 1938, shall,if necessary to provide employment for those to be offered reinstate-ment, be dismissed. If, even after this is done there is not, by reasonof a reduction in the force of employees needed, sufficient employmentimmediately available for the remaining employees, including thoseto be offered reinstatement, all available positions shall be distributedamong such remaining employees in accordance with the respondent'susual method of reducing its force, without discrimination againstany employee because of his union affiliation or activities, followinga system of seniority to such extent as has heretofore been applied inthe conduct of the respondent's business.Those employees remainingafter such distribution, for whom no employment is immediately avail-able, shall be placed upon a preferential list, prepared in accordancewith the principle set forth in the previous sentence, and shall, there-after, in accordance with such list, be offered employment in theirformer or in substantially equivalent positions as such employmentbecomes available and before other parties are hired for such work :Ernest GleasonWillie TillmanGeorge MatthewsErby WilliamsEmanuel NevellieEskielWilliamsB. J. DutsyAlbert LeeJimmie JamesJames CherryMilton McKeeverE. CollensJames BurkeJames PughLouis R. CabesJohn TillmanEdward ThompsonMorris JoiceJoseph TurnerAusten GreyAlvin BattisteHarry HarborJoseph ThomasSampson FountainWilliam RichardsonJuliusWilliamsHenry GoodmanTom TolliverHerman AlexanderA. WinfieldAugust Schwankhart(b) Immediately post in conspicuous places at its principal place ofbusiness copies of the following notice, keeping posted the said copiesfor a period of at least 60 consecutive days from the day of posting :NOTICEService Drayage Co., Inc., will cease and desist from :I.Discouragingmembership in the United TransportWorkers, Local Industrial Union 806, affiliated with theCongress of Industrial Organizations or any other labororganization of its employees, or encouraging member- MALONEY TRUCKING & STORAGE, INC., ET AL.215ship in the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any otherlabor organization of its employees, by discharging orrefusing to reinstate any of its employees, or in any othermanner discriminating in regard to their hire and tenureof employment or any term or condition of their em-ployment;II.Giving effect to its contract with the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen &Helpers, Local 270, affiliated with the American Federa-tion of Labor;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated',with the American Federation of Labor, as the exclusive,representative of its employees unless and until theeInternational Brotherhood of Teamsters, Chauffeurs,.Stablemen & Helpers, Local 270, affiliated with the,American Federation of Labor is certified as such bythe National Labor Relations Board;IV. In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organ-izations, to bargain collectively through representativesof their own choosing, and to engage in concerted activityfor the purposes of collective bargaining or other mutualaid and protection, as guaranteed in Section 7 of theNational Labor Relations Act.(d)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days from thedate of the entry of this Order by the National Labor RelationsBoard that it has complied therewith.The respondent, Mrs. Maude Joyner Conway, Administratrix of theEstate of Albert L. Conway, Doing Business as Acme Transfer, its.officers, agents, successors and assigns shall:1.Cease and desist from :(a)Discouraging membership in the United Transport WorkersLocal Industrial Union 806, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouragingmembership in the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any other labor organiza-tion of its employees by discharging or refusing to reinstate any ofits employees, or in any other manner discriminating in regard to 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir hire and tenure of employment or any term or condition oftheir employment ;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliated with the American Federation of Labor, provided, however,that nothing in this Order shall preclude the respondent from here-aftermaking an agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any other labor organiza-tion (not established, maintained, or assisted by any action definedin the National Labor Relations Act as an unfair labor practice) re-quiring, as a condition of employment, membership therein, if suchlabor organization is the representative of the employees as providedin Section 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, as the exclusive representative of itsemployees unless and until the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor is certified as such by the NationalLabor Relations Board;(d) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivity for the purposes of collective bargaining or other mutual aidand protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action, which the National LaborsRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a)Offer to the employees listed below immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority and other rights and privileges inthe following manner : All employees hired after June 22nd, 1938,-shall, if necessary to provide employment for those to be offered re-instatement, be dismissed. If, even after this is done there is not, byreason of a reduction in the force of employees needed, sufficientemployment immediately available for the remaining employees, in-cluding those to be offered reinstatement, all available positions shallbe distributed among such remaining employees in accordance with therespondent's usual method of reducing its force, without discrimina-tion against any employee because of his union-affiliation or activities,following a system of seniority to such extent as has heretofore been.applied in the conduct of the respondent's business.Those employees MALONEY TRUCKING & STORAGE, INC., ET AL.2171 emaining after such distribution, for whom no employment is im-mediately available, shall be placed upon a preferential list, pre-pared in accordance with the principle set forth in the previoussentence, and shall, thereafter, in accordance with such list, be offered,employment in their former or in substantially equivalent positionsas such employment becomes available and before other parties arahired for such work :Edward RoyalJames BentonFrank GrahamHenry Wagner(b) Immediately post in conspicuous places at its principal place-of business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICEMrs. Maude Joyner Conway, Administratrix of the Estate ofAlbert L. Conway, Doing Business as Acme Transfer, will ceaseand desist from :1.Discouragingmembership in the United TransportWorkers, Local Industrial Union 806, affiliated with theCongress of Industrial Organizations, or any otherlabor organization of its employees, or encouragingmembership in the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliatedwith the American Federation of Labor, orany other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees,or in any other manner discriminating in regard to,their hire and tenure of employment or any term orcondition of their employment;II.Giving effect to its contract with the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen &Helpers, Local 270, affiliated with the American Fed-eration of Labor;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclu-sive representative of its employees unless and until theInternationalBrotherhood of Teamsters, Chauffeurs,Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, is certified as such bythe National Labor Relations Board;IV. In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organi- 218DECISIONSOF NATIONAL LABORRELATIONS BOARDzations, tobargain collectivelythrough representativesof their own choosing, and to engage in concerted ac-tivity for the purposes of collective bargaining or othermutualaid and protection,as guaranteedin Section 7of the National Labor Relations Act.(d)Notify the Regional Director of the National Labor Rela-tions Board forthe FifteenthRegion inwriting within five daysfromthe date of the entry of this Order by the National Labor Rela-tionsBoard that it has complied therewith.The respondent, George J. Hefter, its officers, agents, successors, andassigns shall:1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of Indus-trial Organizations, or any other labor organization of its employees,or encouraging membership in the International Brotherhood ofTeamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any other labor organi-zation of its employees, by discharging or refusing to reinstate anyof its employees, or in any other manner discriminating in regardto their hire and tenure of employment or any term or condition oftheir employment;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliatedwith the American Federation of Labor, provided, however,that nothing in this Order shall preclude the respondent from here-aftermaking an agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any other labor organi-zation(not established,maintained, or assisted by any action de-fined in the National Labor Relations Act as an unfair labor prac-tice)requiring, as a condition of employment, membership therein,if such labor organization is the representative of the employees asprovided in Section 9 (a) of the National Labor Relations Act ;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor, as the exclusive representative of itsemployees unless and until the International Brotherhood of Team-sters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, is certifiedas suchby the NationalLabor Relations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right toself-organization, toform, join, or assist labor organizations,to bargain collectively MALONEY TRUCKING & STORAGE,INC., ET AL.219through representatives of their own choosing, and toengage in;concertedactivity for the purposes of collectivebargainingor othermutualaid and protection, as guaranteedin Section7 of theNationalLabor Relations Act.2.Take the following affirmative action, which the National LaborRelationsBoard finds will effectuate the policies of the NationalLabor Relations Act :(a)Offer to the employees listed below immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority and other rights and privileges inthe following manner : All employees hired after June 22nd, 1938,shall, if necessary to provide employment for those to be offeredreinstatement, be dismissed.If, even after this is done there is not,by reason of a reduction in the force of employees needed, sufficientemployment immediately available for the remaining employees,including those to be offered reinstatement, all available positionsshall be distributed among such remaining employees in accordancewith the respondent's usual method of reducing its force, withoutdiscrimination against any employee because of his union affiliationor activities, following a system of seniority to such extent as hasheretofore been applied in the conduct of the respondent's business.Those employees remaining after such distribution, for whom noemployment is immediately available, shall be placed upon a prefer-ential list, prepared in accordance with the principle set forth in theprevious sentence, and shall, thereafter, in accordance with such list,be offered employment in their formeror insubstantially equivalentpositions as such employment becomes available and before otherparties arehired for such work :JamesWilliamsJoe CarterEdward Casper(b) Immediately post in conspicuous places at its principal placeof businesscopies of the following notice, keeping posted the saidcopies fora period of at least 60 consecutive days from the day ofposting :NOTICEGeorge J. Hefter, will cease and desist from :I.Discouragingmembership in the United Transport Work-ers, Local Industrial Union 806, affiliated with the Con-gress of Industrial Organizations, or any other Labororganization of its employees, or encouraging member-ship in the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the American Federation of Labor, or any otherlabor organization of its employees, by discharging orrefusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire andtenure of employment or any term or condition of theiremployment ;II.Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers,Local 270, affiliated with the American Federation ofLabor;III. Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclusiverepresentative of its employees unless and until the In-ternationalBrotherhood ofTeamsters,Chauffeurs,Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, is certified as such by theNational Labor Relations Board;IV. In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activityfor the purposes of collective bargaining or other mutualaid and protection, as guaranteed in Section 7 of theNational Labor Relations Act.(d)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days from thedate of the entry of this Order by the National Labor Relations Boardthat it has complied therewith.The respondent, Associated Motor Carriers of Louisiana, Inc., itsofficers, agents, successors and assigns shall :1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of Indus-trial Organizations, or any other labor organization of its employees,or encouraging membership in the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any other labor organiza-tion of its employees, by discharging or refusing to reinstate any ofits employees, or in any other manner discriminating in regard totheir hire and tenure of employment or any term or condition oftheir employment;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270, MALONEY TRUCKING & STORAGE, INC., ET AL.221affiliated with the American Federation of Labor, provided, how-ever, that nothing in this Order shall preclude the respondent fromhereafter making an agreement with the International Brotherhoodof Teamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any other labor organiza-tion (not established, maintained, or assisted by any action definedin the National Labor Relations Act as an unfair labor practice)requiring, as a condition of employment, membership therein, ifsuch labor organization is the representative of the employees asprovided in Section 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, as the exclusive representative ofits employees unless and until the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor is certified as such by theNational Labor Relations Board;(d) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of their right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activity for the purposes of collective bargaining orother mutual aid and protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICEAssociatedMotor Carriers of Louisiana, Inc., will cease anddesist from :I.Discouragingmembership in the United TransportWorkers, Local Industrial Union 806, affiliated withthe Congress of Industrial Organizations, or any otherlabor organization of its employees, or encouragingmembership in the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliatedwith the American Federation of Labor, orany other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees,or in any other manner discriminating in regard to 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir hire and tenure of employment or any term orcondition of their employment;II.Giving effect to its contract with the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen &Helpers,Local 270, affiliated with the AmericanFederation of Labor;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclu-sive representative of its employees unless and untilthe International Brotherhood of Teamsters, Chauf-feurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, is certified as suchby the National Labor Relations Board;IV. In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightto self-organization, to form, join, or assist labor or-ganizations, to bargain collectively through represen-tativesof their own choosing, and to engage inconcerted activity for the purposes of collective bar-gaining or other mutual aid and protection, as guar-anteed in Section 7 of the National Labor Relations,Act.(b)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days fromthe date of the entry of this Order by the National Labor RelationsBoard that it has complied therewith.The respondent, Crescent Forwarding & Transportation Company,Ltd., its officers, agents, successors and assigns shall :1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouraging membership in the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of their em-ployment;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliated with the American Federation of Labor, provided, however,that nothing in this Order shall preclude the respondent from here- MALONEY TRUCKING & STORAGE, INC., ET AL.223after making an agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, or any other labor organization(not established, maintained or assisted by any action defined in theNational Labor Relations Act as an unfair labor practice) requiring,as a condition of employment, membership therein, if such labororganization is the representative of the employees as provided inSection 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor, as the exclusive representative of its em-ployees unless and until the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor is certified as such by the National LaborRelations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activity for the purpose of collective bargaining or other mu-tual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act;(a)Offer to the employees listed below immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority and other rights and privileges in thefollowing manner : All employees hired after June 22nd, 1938, shall,if necessary to provide employment for those to be offered reinstate-ment, be dismissed. If, even after this is done there is not; by reasonof a reduction in the force of employees needed, sufficient employmentimmediately available for the remaining employees, including thoseto be offered reinstatement, all available positions shall be distributedamong such remaining employees in accordance with the respondent'susual method of reducing its force, without discrimination againstany employee because of his union affiliation or activities, following asystem of seniority to such extent as has heretofore been applied inthe conduct of the respondent's business.Those employees remainingafter such distribution, for whom no employment is immediatelyavailable, shall be placed upon a preferential list, prepared in ac-cordance with the principle set forth in the previous sentence, andshall, thereafter, in accordance with such list, be offered employmentin their former or in substantially equivalent positions as such em- 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment becomes available and before other parties are hired forsuch work:Junius AdamsHerman JeffersonVictor ForchiaC. J. Watson(b)Make whole the employees listed below by payment to themof the sums set opposite their names which constitutewages lost inconsequence of lay-offs by the respondent of said employees :HermanJefferson---------------------------------------- $50.00C.J.Watson --------------------------------------------- $50.00(c) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICECrescent Forwarding & Transportation Company, Ltd., willcease and desist from :I.Discouraging membership in the United Transport Work-ers,Local Industrial Union 806, affiliated with theCongress of Industrial Organizations, or any otherlabor organization of its employees, or encouragingmembership in the International Brotherhood of Team-sters,Chauffeurs, Stablemen & Helpers, Local 270,affiliatedwith the American Federation of Labor, orany other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees,or in any other manner discriminating in regard totheir hire and tenure of employment or any term orcondition of their employment;II.Giving effect to its contract with the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen &Helpers, Local 270, affiliated with the American Fed-eration of Labor ;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclu-sive representative of its employees unless and untilthe International Brotherhood of Teamsters, Chauf-feurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor is certified as suchby the National Labor Relations Board;IV. In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization,toform, join, or assist labor MALONEY TRUCKING & STORAGE, INC., ET AL.225,organizations to bargain collectively through repre-sentatives of their own choosing, and to engage in con-certed activity for the purposes of collective bargainingor other mutual aid and protection, as guaranteed inSection 7 of the National Labor Relations Act.(d)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days fromthe date of the entry of this Order by the National Labor RelationsBoard that it has complied therewith.The respondent, Hamann's Transfer Co., Inc., its officers, agents,successors and assigns shall :1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,,Local Industrial Union 806, affiliated with the Congress of Industrial)Organizations, or any other labor organization of its employees, orencouraging membership in the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization of,its employees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,,affiliated with the American Federation of Labor, provided, however,,that nothing in this Order shall preclude the respondent from here-aftermaking an agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any other labor organiza-tion (not established, maintained, or assisted by any action definedin the National Labor Relations Act as an unfair labor practice)requiring, as a condition of employment, membership therein, if suchlabor organization is the representative of the employees as pro-vided in Section 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,.Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, as the exclusive representative of itsemployees unless and until the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor is certified as such,by the NationalLabor Relations Board;(d) In any other manner interfering with, restraining, or coercing-its employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerted activity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the National LaborRelationsBoard finds will effectuate the policies of the NationalLabor Relations Act :(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopiesfor a period of at least 60 consecutive days from the day ofposting :NOTICEHamann's Transfer Co., Inc., will cease and desist from :I.Discouraging membership in the United Transport Work-ers,Local Industrial Union 806, affiliated with theCongress of Industrial Organizations, or any otherlabor organization of its employees, or encouragingmembership in the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affili-ated with the American Federation of Labor, or anyother labor organization of its employees, by discharg-ing or refusing to reinstate any of its employees, or inany other manner discriminating in regard to their hireand tenure of employment or any term or condition oftheir employment ;II.Giving effect to its contract with the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen &Helpers, Local 270, affiliated with the American Fed-eration of Labor ;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclu-sive representative of its employees unless and until theInternationalBrotherhood of Teamsters, Chauffeurs,Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, is certified as such bythe National Labor Relations Board;IV. In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organi-zations, to bargain collectively through representativesof their own choosing, and to engage in concertedactivity for the purposes of collective bargaining orother mutual aid and protection, as guaranteed in Sec-tion 7 of the National Labor Relations Act. MALONEY TRUCKING & STORAGE, INC., ET AL.227(b)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days fromthe date of the entry of this Order by the National Labor RelationsBoard that it has complied therewith.The respondent, Ernst Bros., its officers, agents, successors and as-signs shall:1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of IndustrialOrganizations, or any other labor, organization of its employees, orencouraging membership in the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 2'70, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees, by discharging or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment ;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270, af-filiated with the American Federation of Labor, provided, however,that nothing in this Order shall preclude the respondent from here-after making an agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any other labor organiza-tion (not established, maintained, or assisted by any action definedin the National Labor Relations Act as an unfair labor practice)requiring, as a condition of employment, membership therein, if suchlabor organization is the representative of the employees as providedin Section 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Ameri-can Federation of Labor, as the exclusive representative of its em-ployees unless and until the International Brotherhood of Teamsters,,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Ameri-can Federation of Labor is certified as such by the National LaborRelations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICEErnst Bros. will cease and desist from :I.Discouraging membership in the United Transport Work-ers, Local Industrial Union 806, affiliated with the Con-gress of Industrial Organizations, or any other labororganization of its employees, or encouraging member-ship in the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any otherlabor organization of its employees, by discharging orrefusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire andtenure of employment or any term or condition of theiremployment ;II.Giving effect to its contract with the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen &Helpers, Local 270, affiliated with the American Fed-eration of Labor;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclu-sive representative of its employees unless and until theInternational Brotherhood of Teamsters, Chauffeurs,Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, is certified as such bythe National Labor Relations Board;IV. In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to,self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representativesof their own choosing, and to engage in concerted ac-tivity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7of the National Labor Relations Act. MALONEY TRUCKING & STORAGE, INC., ET AL.229(b)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days from thedate of the entry of this Order by the National Labor Relations Boardthat it has complied therewith.The respondent, S. Jackson & Son, Inc., its officers, agents, succes-sors and assigns shall:1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of Indus-trial Organizations, or any other labor organization of its employees,or encouraging membership in the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, or any other labor organizationof its employees, by discharging or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment ;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliatedwith the American Federation of Labor, provided, how-ever, that nothing in this Order shall preclude the respondent fromhereafter making an agreement with the International Brotherhoodof Teamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any other labor organi-zation (not established,maintained, or assisted by any actiondefined in the National Labor Relations Act as an unfair labor prac-tice) requiring, as a condition of employment membership therein,if such labor organization is the representative of the employees asprovided in Section 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, as the exclusive representative of itsemployees unless and until the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor is certified as such by the NationalLabor Relations Board;(d) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.164275-39-vol x1--16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICES. Jackson & Son, Inc., will cease and desist from :I.Discouraging membership in the United Transport Work-ers,Local Industrial Union 806, affiliated with the Con-gress of Industrial Organizations, or any other labororganization of its employees, or encouraging membershipin the International Brotherhood of Teamsters, Chauf-feurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor or-ganization of its employees by discharging or refusingto reinstate any of its employees, or in any other man-ner discriminating in regard to their hire and tenure ofemployment or any term or condition of their employ-ment ;II.Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers,Local 270, affiliated with the American Federation ofLabor;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclusiverepresentative of its employees unless and until the In-ternational Brotherhood of Teamsters, Chauffeurs, Sta-blemen & Helpers, Local 270, affiliated with the AmericanFederation of Labor, is certified as such by the NationalLabor Relations Board;IV. In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of theirown choosing, and to engage in concerted activity forthe purposes of collective bargaining or other mutualaid and protection, as guaranteed in Section 7 of theNational Labor Relations Act. MALONEY TRUCKING & STORAGE, INC., ET AL.231(b)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days fromthe date of the entry of this Order by the National Labor RelationsBoard that it has complied therewith.The respondent, Riverside Transfer, Inc., its officers, agents, suc-cessors and assigns shall :1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of Indus-trial Organizations, or any other labor organization of its employees,or encouraging membership in the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any other labor organi-zation of its employees, by discharging or refusing to reinstate anyof its employees, or in any other manner discriminating in regardto their hire and tenure of employment or any term or condition oftheir employment;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliated with the American Federation of Labor, provided, however,that nothing in this Order shall preclude the respondent from here-after making an agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 27 0, affiliated withthe American Federation of Labor, or any other labor organization(not established, maintained, or assisted by any action defined in theNational Labor Relations Act as an unfair labor practice) requiring,as a condition of employment, membership therein, if such labor or-ganization is the representative of the employees as provided in Sec-tion 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor, as the exclusive representative of its em-ployees unless and until the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor is certified as such by the National LaborRelations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivity for the purposes of collective bargaining or other mutual aidand protection, as guaranteed in Section 7 of the National LaborRelations Act. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the National LaborRelations Act :(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICERiverside Transfer, Inc., will cease and desist from :1.Discouraging membership in the United Transport Work-ers, Local Industrial Union 806, affiliated with the Con-gress of Industrial Organizations, or any other labororganization of its employees, or encouraging member-ship in the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any otherlabor organization of its employees, by discharging orrefusing to reinstate any of its employees, or in any othermanner discriminating in regard to their hire andtenure of employment or any term or condition of theiremployment;II.Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers,Local 270, affiliated with the American Federation ofLabor;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclusiverepresentative of its employees unless and until the In-ternationalBrotherhood of Teamsters, Chauffeurs,Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor, is certified as such by theNational Labor Relations Board;IV. In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activityfor the purposes of collective bargaining or other mutualaid and protection, as guaranteed in Section 7 of theNational Labor Relations Act. MALONEY TRUCKING & STORAGE, INC., ET AL.233(b)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days from thedate of the entry of this Order by the National Labor Relations Boardthat it has complied therewith.The respondent, Harvey H. Huth, doing business as St. CharlesTransfer Co., its officers, agents, successors and assigns shall:1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of IndustrialOrganizations, or ' any other labor ' organization of its employees, orencouraging membership in the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization of itsemployees, by discharging or refusing to reinstate any of its employees,or in any other manner discriminating in regard to their hire andtenure of employment or any term or condition of their employment;(b)Giving effect to its contract with the International Brotherhoodof Teamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, provided, however, thatnothing in'this Order shall preclude the respondent from hereaftermaking an agreement with the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization (notestablished, maintained, or assisted by any action defined in the Na-tional Labor Relations Act as an unfair labor practice) requiring, asa condition of employment, membership therein, if such labor or-ganization is the representative of the employees as provided inSection 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor, as the exclusive representative of its em-ployees unless and until the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor is certified as such by the National LaborRelations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action,whichthe National Labor-Relations Board finds will effectuate the policies of the National Labor-Relations Act :(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICEHarvey H. Huth, doing business as St. Charles Transfer Co.,.will cease and desist from :1.Discouraging membership in the United Transport Work-ers,Local Industrial Union 806, affiliated with theCongress of Industrial Organizations, or any other la-bor organization of its employees, or encouragingmembership in the International Brotherhood of Team-sters,Chauffeurs, Stablemen & Helpers, Local 270, af-filated with the American Federation of Labor, or anyother labor organization of its employees, by dischargingor refusing to reinstate any of its employees, or in anyothermanner discriminating in regard to their hireand tenure of employment or any term or conditionof their employment;II.Giving effect to its contract with the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen 8uHelpers, Local 270, affiliated with the American Fed-eration of Labor;III.Recognizing the International Brotherhood of Teamsters,.Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclu-sive representative of its employees unless and untilthe International Brotherhood of Teamsters, Chauf-feurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, is certified as suchby the National Labor Relations Board;IV. In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organ-izations, to bargain collectively through representativesof their own choosing, and to engage in concerted ac-tivity for the purposes of collective bargaining orother mutual aid and protection, as guaranteed in Sec-tion 7 of the National Labor Relations Act. MALONEY TRUCKING & STORAGE, INC., ET AL.235(b)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days fromthe date of the entry of this Order by the National Labor RelationsBoard that it has complied therewith.The respondent, J. A. Thomas, Prop., Thomas Trucking andFreight Forwarding, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouraging membership in the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees, by discharging or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270, af-filiated with the American Federation of Labor, provided, however,that nothing in this Order shall preclude the respondent from here-after making an agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any other labor organiza-tion (not established, maintained, or assisted by any action definedin the National Labor Relations Act as an unfair labor practice) re-quiring, as a condition of employment, membership therein, if suchlabor organization is the representative of the employees as providedin Section 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, as the exclusive representative of itsemployees unless and until the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor is certified as such by the NationalLabor Relations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to.form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICEJ. A. Thomas, Prop., Thomas Trucking and Freight Forward-ing, will cease and desist from :I.Discouragingmembership in the United TransportWorkers, Local Industrial Union 806, affiliated withthe Congress of Industrial Organizations, or any otherlabor organization of its employees, or encouragingmembership in the International Brotherhood of Team-sters,Chauffeurs, Stablemen & Helpers, Local 270,affiliatedwith the American Federation of Labor, orany other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees,or in any other manner discriminating in regard totheir hire and tenure of employment or any term orcondition of their employment;II.Giving effect to its contract with the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen &Helpers, Local 270, affiliated with the American Fed-eration of Labor;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclu-sive representative of its employees unless and until theInternationalBrotherhood of Teamsters, Chauffeurs,Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, is certified as such bythe National Labor Relations Board;IV. In any other manner interfering with, restraining or co-ercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organi-zations, to bargain collectively through representativesof their own choosing, and to engage in concertedactivity for the purposes of collective bargaining orother mutual aid and protection, as guaranteed in Sec-tion 7 of the National Labor Relations Act. MALONEY TRUCKING & STORAGE, INC., ETAL.237(b)Notify the Regional Director of the National Labor Rela-tions Board for the Fifteenth Region in writing within five daysfrom the date of the entry of this Order by the National Labor Rela-tions Board that it has complied therewith.The respondent, A. L. Tucker, its officers, agents, successors andassigns shall:1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouraging membership in the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment ;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliated with the American Federation of Labor, provided, however,that nothing in this Order shall preclude the respondent from here-aftermaking an agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any other labor organiza-tion (not established, maintained, or assisted by any action definedin the National Labor Relations Act as an unfair labor practice)requiring, as a condition of employment, membership therein, if suchlabor organization is the representative of the employees as providedin Section 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, as the exclusive representative of itsemployees unless and until the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor is certified as such by the NationalLabor Relations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICEA. L. Tucker will cease and desist from :I.Discouraging membership in the United Transport Work-ers, Local Industrial Union 806, affiliated with the Con-gress of Industrial Organizations, or any other labororganization of its employees, or encouraging member-ship in the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any otherlabor organization of its employees, by discharging orrefusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire andtenure of employment or any term or condition of theiremployment ;II.Giving effect to its contract with the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen &Helpers, Local 270, affiliated with the American Fed-eration of Labor;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclu-sive representative of its employees unless and until theInternationalBrotherhood of Teamsters, Chauffeurs,Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, is certified as such bythe National Labor Relations Board;IV. In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organi-zations, to bargain collectively through representativesof their own choosing, and to engage in concerted ac-tivity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7of the National Labor Relations Act. MALONEY TRUCKING & STORAGE, INC., ET AL.239(b)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days fromthe date of the entry of this Order by the National Labor RelationsBoard that it has complied therewith.The respondent, R. Burke, doing business as Vaughan TransferCo., its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouraging membership in the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment ;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliated with the American Federation of Labor, provided, however,that nothing in this Order shall preclude the respondent from here-after making an agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, or any other labor organization(not established, maintained, or assisted by any action defined in theNational Labor Relations Act as an unfair labor practice) requiring,as a condition of employment, membership therein, if such labororganization is the representative of the employees as provided inSection 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Ameri--can Federation of Labor, as the exclusive representative of its em-ployees unless and until the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated' with theAmerican Federation of Labor is certified as such by the NationalLabor Relations Board ;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICER. Burke, doing business as Vaughan Transfer Co., will ceaseand desist from :I.Discouraging membership in the United Transport Workers,.Local Industrial Union 806, affiliated with the Congressof Industrial Organizations, or any other labor organiza-tion of its employees, or encouraging membership in theInternationalBrotherhood of Teamsters, Chauffeurs,Stablemen & Helpers, Local 270, affiliated with the Ameri-can Federation of Labor, or any other labor organizationof its employees, by discharging or refusing to reinstateany of its employees, or in any other manner discriminat-ing in regard to their hire and tenure of employment orany term or condition of their employment;II.Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers,Local 270, affiliated with the American Federation ofLabor ;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, as the exclusive repre-sentative of its employees unless and until the Interna-tional Brotherhood of Teamsters, Chauffeurs, Stablemen &Helpers, Local 270, affiliated with the American Federa-tion of Labor, is certified as such by the National LaborRelations Board;IV. In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activity for the pur-poses of collective bargaining or other mutual aid andprotection, as guaranteed in Section 7 of the NationalLabor Relations Act. MALONEY TRUCKING&STORAGE, INC.,ET AL.241(b)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days from thedate of the entry of this Order by the National Labor Relations Boardthat it has complied therewith.The respondent,Young's Transfer,Inc.,itsofficers,agents,successors and assigns shall:1.Cease and desist from :(a)Discouraging membership in the United TransportWorkers,Local Industrial Union 806,affiliated with the Congress of IndustrialOrganizations,or any other labor organization of its employees, orencouragingmembership in the International Brotherhood ofTeamsters,Chauffeurs,Stablemen&Helpers, Local 270, affiliated withthe American Federation of Labor, or any other labor organizationof its employees,by discharging or refusing to reinstate any of itsemployees,or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment ;(b)Giving effect to its contract with the International Brother-hood of Teamsters,Chauffeurs,Stablemen & Helpers, Local 270,affiliated with the American Federation of Labor, provided,however,that nothing in this Order shall preclude the respondent from here-aftermaking an agreement with the International Brotherhood ofTeamsters,Chauffeurs, Stablemen&Helpers, Local 270, affiliated withthe American Federation of Labor, or any other labor organization(not established,maintained,or assisted by any action defined in theNational Labor Relations Act as an unfair labor practice)requiring,as a condition of employment,membership therein,if such labororganization is the representative of the employees as provided inSection 9(a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen&Helpers,Local 270, affiliated with theAmerican Federation of Labor, as the exclusive representative of itsemployees unless and until the International Brotherhood of Team-sters, Chauffeurs,Stablemen&Helpers, Local 270, affiliated with theAmerican Federation of Labor is certified as such by the NationalLabor Relations Board;(d) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of their right to self-organization,to form, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage inconcerted activity for the purposes of collective bargaining or othermutual aid and protection,as guaranteed in Section 7 of the Na-tional Labor Relations Act. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the saidcopies for a period of at least 60 consecutive days from the day ofposting :NOTICEYoung's Transfer, Inc., will cease and desist from :I.Discouragingmembership in the United TransportWorkers, Local Industrial Union 806, affiliated withthe Congress of Industrial Organizations, or any otherlabor organization of its employees, or encouragingmembership in the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliatedwith the American Federation of Labor, orany other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees,or in any other manner discriminating in regard totheir hire and tenure of employment or any term orcondition of their employment;II.Giving effect to its contract with the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen &Helpers, Local 270, affiliated with the American Fed-eration of Labor;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclu-sive representative of its employees unless and untilthe International Brotherhood of Teamsters, Chauf-feurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, is certified as suchby the National Labor Relations Board;IV. In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organi-zations, to bargain collectively through representativesof their own choosing, and to engage in concerted activ-ity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7of the National Labor Relations Act. MALONEY TRUCKING & STORAGE, INC., ET AL.243(b)Notify the Regional Director of the National Labor Rela-tions Board for the Fifteenth Region in writing within five daysfrom the date of the entry of this Order by the National LaborRelations Board that it has complied therewith.The respondent, Folse Drayage, Inc., its officers, agents, successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouraging membership in the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliated with the American Federation of Labor, provided, however,that nothing in this Order shall preclude the respondent from here-aftermaking an agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, or any other labor organization(not established, maintained, or assisted by any action defined in theNational Labor Relations Act as an unfair labor practice) requiring,as a condition of employment, membership therein, if such labororganization is the representative of the employees as provided inSection 9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor, as the exclusive representative of its em-ployees unless and until the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor, is certified as such by the National LaborRelations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activity for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the NationalLabor Relations Act :(a) Immediately post in conspicuous places at its principal place ofbusiness copies of the following notice, keeping posted the said copiesfor a period of at least 60 consecutive days from the day of posting :NOTICEFolse Drayage, Inc. will cease and desist from :1.Discouraging membership in the United Transport `York-ers,Local Industrial Union 806, affiliated with the Con-gress of Industrial Organizations, or any other labororganization of its employees, or encouraging member-ship in the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any otherlabor organization of its employees, by discharging orrefusing to reinstate any of its employees, or in any othermanner discriminating in regard to their hire and tenureof employment or any term or condition of their employ-ment ;II.Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers,Local 270, affiliated with the American Federation ofLabor;III.Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclusiverepresentative of its employees unless and until the In-ternational Brotherhood of Teamsters, Chauffeurs, Stable-men & Helpers, Local 270, affiliated with the AmericanFederation of Labor, is certified as such by the NationalLabor Relations Board;IV. In any other manner interfering with, restraining, or co-ercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of theirown choosing, and to engage in concerted activity for thepurposes of collective bargaining or other mutual aid andprotection, as guaranteed in Section 7 of the NationalLabor Relations Act.(b)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days fromthe date of the entry of this Order by the National Labor RelationsBoard that it has complied therewith. MALONEY TRUCKING & STORAGE, INC., ET AL.245The respondent, Dupuy Storage and Forwarding Corporation, itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the United Transport Workers,Local Industrial Union 806, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouraging membership in the International Brotherhood of Team-sters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated with theAmerican Federation of Labor, or any other labor organization ofits employees, by discharging or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment;(b)Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers, Local 270,affiliated with the American Federation of Labor, provided, however,that nothing in this Order shall preclude the respondent from here-aftermaking an agreement with the International Brotherhood ofTeamsters, Chauffeurs, Stablemen & Helpers, Local 270, affiliated withthe American Federation of Labor, or any other labor organization(not established, maintained, or assisted by any action defined in theNational Labor Relations Act as an unfair labor practice) requiring,as a condition of employment, membership therein, if such labor organ-ization is the representative of the employees as provided in Section9 (a) of the National Labor Relations Act;(c)Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor, as the exclusive representative of its em-ployees unless and until the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor, is certified as such by the National LaborRelations Board;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivity for the purposes of collective bargaining or other mutual aidand protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the National LaborRelations Act :(a) Immediately post in conspicuous places at its principal placeof business copies of the following notice, keeping posted the said164275-39-vol. xi-17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopies for a period of at least 60 consecutive days from the day ofposting :NOTICEDupuy Storage and Forwarding Corporation will cease anddesist from :1.Discouraging membership in the United Transport `York-ers, Local Industrial Union 806, affiliated with the Con-gress of Industrial Organizations, or any other labororganization of its employees, or encouraging member-ship in the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, or any otherlabor organization of its employees, by discharging orrefusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire andtenure of employment or any term or condition of theiremployment ;II.Giving effect to its contract with the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers,Local 270, affiliated with the American Federation ofLabor;III. Recognizing the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers, Local 270, affiliatedwith the American Federation of Labor, as the exclusiverepresentative of its employees unless and until the In-ternationalBrotherhood of Teamsters, Chauffeurs,Stablemen & Helpers, Local 270, affiliated with the Amer-ican Federation of Labor, is certified as such by theNational Labor Relations Board;IV. In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activityfor the purposes of collective bargaining or other mutualaid and protection, as guaranteed in Section 7 of theNational Labor Relations Act.(h)Notify the Regional Director of the National Labor RelationsBoard for the Fifteenth Region in writing within five days from thedate of the entry of this Order by the National Labor Relations Boardthat it has complied therewith. MALONEY TRUCKING & STORAGE, INC., ET AL.247AND IT IS FURTHER ORDERED that the complaint, as amended, againstCrescent Forwarding & Transportation Company, Ltd., be, and ithereby is, dismissed as to the allegations relating to Dave Hill, NathanWoods, Terry Gilbert, Van Martin, John Allen, Albert Peterson,Benjamin Cosby, and Willie Harris.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Maloney Trucking and Storage, Inc., Dennis SheenTransfer, Inc,, Douglas Transfer, Inc., Letellier Transfer, Inc., Estateof Frank Newfield, Inc., Rebecca Fabacher, Inc., Doing Business UnderTrade Name of Fabacher Motor Express Co., Service Drayage Co.,Inc.,Mrs. Maude Joyner Conway, Administratrix, of the Estate ofAlbert L. Conway, Doing Business as Acme Transfer, George J.Hefter,CrescentForwarding & Transportation Company, Ltd.,Hamann's Transfer Co., Inc., Ernst Bros., S. Jackson & Son, Inc.,Riverside Transfer, Inc., Harvey H. Huth, Doing Business as St.Charles Transfer Co., J. A. Thomas, Prop., Thomas Trucking andFreight Forwarding, A. L. Tucker, R. Burke, Doing Business asVaughan Transfer Co., Young's Transfer, Inc., Folse Drayage, Inc.,Associated Motor Carriers of Louisiana, Inc., Dupuy Storage and For-warding Corporation, Louis Lind, Doing Business as Lind Transfer,Johnsen's General Drayage & Hauling, all of New Orleans, Louisiana,an election by secret ballot shall be conducted within a period of notless than thirty (30) days nor more than forty-five (45) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Fifteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among all employees ofthe respondents and the Companies named above, whose names ap-peared on the pay roll of one or more of the said respondents and thesaid companies during any week in the period from and includingMay 21, 1938, to June 21, 1938, expressly including all truck drivers,truck helpers, and truck loaders and unloaders paid on an hourlybasis, except clerical, office, and general supervisory employees, andincluding the employees ordered reinstated or placed upon preferentiallists as the result of the Board's Order,supra,and excluding any em- 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees discharged to create vacancies for any employees ordered rein-stated pursuant to the Board's Order,supra,and excluding employeeswho shall have been discharged for cause or who shall have voluntarilyresigned prior to the date of the said election, to determine whetherthey desire to be represented for the purposes of collective bargainingby United Transport Workers, Local Industrial Union 806, affiliatedwith the Congress of Industrial Organizations, or by InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, Local 270, affiliated with the American Federation of Labor,or by neither.